Exhibit 10.4

 

LICENSE, DEVELOPMENT AND NONCOMPETITION AGREEMENT

 

by and among

 

WYNDHAM DESTINATIONS, INC.,

 

WYNDHAM HOTELS AND RESORTS, LLC,

 

WYNDHAM HOTELS & RESORTS, INC.,

 

WYNDHAM HOTEL GROUP EUROPE LIMITED,

 

WYNDHAM HOTEL HONG KONG CO. LIMITED,

 

and

 

WYNDHAM HOTEL ASIA PACIFIC CO. LIMITED

 

Dated as of May 31, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

CONTENTS

 

 

ARTICLE I LICENSE GRANTS

1

Section 1.1

License Grants

1

Section 1.2

Sublicenses

3

Section 1.3

Reservation of Rights

3

Section 1.4

Expansion of License Rights

3

ARTICLE II EXCLUSIVITY

4

Section 2.1

Exclusivity

4

ARTICLE III NONCOMPETITION

4

Section 3.1

SpinCo Noncompetition Covenants

4

Section 3.2

RemainCo Noncompetition Covenants

7

Section 3.3

Extension of Noncompetition Term

11

Section 3.4

Reasonableness of Covenants

11

Section 3.5

Reformation

11

Section 3.6

Equitable Relief and Other Remedies

12

Section 3.7

Noncompetition Covenants of Controlled Affiliates

12

ARTICLE IV ADDITIONAL COVENANTS

12

Section 4.1

Required Usage

12

Section 4.2

Non-Disparagement

12

Section 4.3

Prohibited Persons

12

Section 4.4

Notice of Events

12

Section 4.5

Sharing of Personal Information

13

Section 4.6

TRC License Agreement

13

ARTICLE V USAGE

13

Section 5.1

Trademark Usage Guidelines

13

Section 5.2

New Variations of Licensed Marks

13

Section 5.3

New Uses of Licensed VR IP

13

Section 5.4

Uses of Licensed Marks in New Jurisdictions

13

Section 5.5

Third Party Affiliation

14

Section 5.6

Digital Assets

14

ARTICLE VI QUALITY CONTROL

15

Section 6.1

Licensed VO Marks

15

Section 6.2

Licensed VR Marks

15

Section 6.3

Inspection

15

ARTICLE VII BRANDING COMMITTEE

15

Section 7.1

Branding Committee

15

ARTICLE VIII DEVELOPMENT

15

Section 8.1

RemainCo Participation in Mixed-Use Projects

15

Section 8.2

SpinCo Participation in Mixed-Use Projects

16

ARTICLE IX ACQUISITIONS AND DIVESTITURES

17

Section 9.1

Transfer of Licensed Marks

17

Section 9.2

Transfer of RCI

18

Section 9.3

Transfer of WVRNA Business

18

 

i

--------------------------------------------------------------------------------


 

Section 9.4

Acquisitions Involving SpinCo

18

Section 9.5

Acquisitions Involving RemainCo

18

ARTICLE X OWNERSHIP, MAINTENANCE AND ENFORCEMENT OF LICENSED IP

20

Section 10.1

Ownership of the Licensed IP

20

Section 10.2

Prosecution of Licensed Marks

20

Section 10.3

Maintenance of Licensed Marks

21

Section 10.4

Enforcement of Licensed Marks

22

Section 10.5

Composite Marks

22

ARTICLE XI ROYALTY; PAYMENTS

22

Section 11.1

Royalty

22

Section 11.2

Royalty Adjustment

23

Section 11.3

Minimum Annual Royalty

23

Section 11.4

Minimum Annual Royalty Adjustment

23

Section 11.5

Payments

23

Section 11.6

Interest on Late Payments

24

Section 11.7

Taxes

24

Section 11.8

Letter of Credit

24

ARTICLE XII ACCOUNTING AND REPORTS

25

Section 12.1

Maintenance of Records

25

Section 12.2

Audit

25

ARTICLE XIII REPRESENTATIONS AND WARRANTIES

26

Section 13.1

Disclaimer

26

Section 13.2

Representations and Warranties of RemainCo

26

Section 13.3

Representations and Warranties of SpinCo

27

ARTICLE XIV INDEMNIFICATION; LIMITATIONS OF LIABILITY

27

Section 14.1

Indemnification for Third Party Claims

27

Section 14.2

Disclaimer of Consequential Damages

28

Section 14.3

Successors and Assigns

28

ARTICLE XV INSURANCE

28

ARTICLE XVI TERM

28

Section 16.1

Initial Term

28

Section 16.2

Tail Period

28

ARTICLE XVII DEFAULT AND TERMINATION

29

Section 17.1

Deflagging

29

Section 17.2

SpinCo Termination

30

Section 17.3

RemainCo Termination

31

Section 17.4

No Other Rights to Terminate

31

Section 17.5

Effect of Termination

31

Section 17.6

Survival

32

ARTICLE XVIII CONFIDENTIALITY

32

Section 18.1

Confidentiality

32

Section 18.2

Permitted Disclosures

32

Section 18.3

Return of Confidential Information

33

ARTICLE XIX GOVERNING LAW AND DISPUTE RESOLUTION

33

Section 19.1

Dispute Resolution

33

 

ii

--------------------------------------------------------------------------------


 

Section 19.2

Governing Law

34

Section 19.3

Consent to Jurisdiction

34

Section 19.4

Waiver of Jury Trial

35

Section 19.5

Continuity of Service Performance

35

ARTICLE XX MISCELLANEOUS

35

Section 20.1

Recordation

35

Section 20.2

Complete Agreement; Construction

35

Section 20.3

Counterparts

35

Section 20.4

Relationship of the Parties

35

Section 20.5

Notices

36

Section 20.6

Waivers

36

Section 20.7

Amendments

36

Section 20.8

Assignment; Financing

36

Section 20.9

Affiliates

38

Section 20.10

Third Party Beneficiaries

38

Section 20.11

Title and Headings

38

Section 20.12

Exhibits and Schedules

38

Section 20.13

Severability

38

Section 20.14

Force Majeure

38

Section 20.15

Interpretation

38

Section 20.16

Bankruptcy

39

Section 20.17

Non-Circumvention

39

 

Schedules

 

Schedule A Definitions

A-1

 

Exhibits

 

Exhibit A TRC License Agreement

A-2

Exhibit B Data Sharing Addendum

B-2

 

iii

--------------------------------------------------------------------------------


 

LICENSE, DEVELOPMENT AND NONCOMPETITION AGREEMENT

 

THIS LICENSE, DEVELOPMENT AND NONCOMPETITION AGREEMENT (this “Agreement”), dated
as of May 31, 2018 (the “Effective Date”), by and among Wyndham Hotels &
Resorts, Inc., a Delaware corporation (“SpinCo”), Wyndham Hotels and Resorts,
LLC, a Delaware limited liability company (“WHR LLC”), Wyndham Hotel Group
Europe Limited, a UK private limited company (“WHG UK”), Wyndham Hotel Hong Kong
Co. Limited, a Hong Kong corporation (“WHHK”) and Wyndham Hotel Asia Pacific Co.
Limited, a Hong Kong corporation (“WHAP”, and together with SpinCo, WHR LLC, WHG
UK, WHHK and WHAP, the “SpinCo Licensors”), on the one hand, and Wyndham
Destinations, Inc., a Delaware corporation (“RemainCo”), on the other hand.  
Each of SpinCo and the other SpinCo Licensors, and RemainCo, is sometimes
referred to herein as a “Party” and collectively, as the “Parties”.  
Capitalized terms used herein shall have the meanings assigned to them in
Schedule A or the SDA (as defined below), as applicable.

 

W I T N E S S E T H:

 

WHEREAS, SpinCo and RemainCo have entered into a Separation and Distribution
Agreement, dated as of May 31, 2018 (the “SDA”), pursuant to which, among other
things, (i) RemainCo and SpinCo will enter into a series of transactions whereby
(A) RemainCo and/or one or more members of the RemainCo Group will,
collectively, own all of the RemainCo Assets and Assume (or retain) all of the
RemainCo Liabilities, and (B) SpinCo and/or one or more members of the SpinCo
Group will, collectively, own all of the SpinCo Assets and Assume (or retain)
all of the SpinCo Liabilities and (ii) for RemainCo to distribute to the holders
of RemainCo Common Stock on a pro rata basis (without consideration being paid
by such stockholders) all of the outstanding shares of SpinCo Common Stock; and

 

WHEREAS, this Agreement is the “License, Development and Noncompetition
Agreement” referred to in the SDA, and the Parties have agreed to enter into
this Agreement pursuant to the SDA.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

 

ARTICLE I
LICENSE GRANTS

 

Section 1.1                                    License Grants.

 

(a)                                 Licensed VO IP.   Subject to the terms of
this Agreement, during the Term, the SpinCo Licensors hereby grant to RemainCo:

 

(i)                                     a worldwide, exclusive (in accordance
with Section 2.1), irrevocable and non-terminable (except as set forth in
Section 17.2 or Section 17.3), non- transferrable (except as set forth in
Section 20.8) right and license to use the Licensed VO IP in the RemainCo Core
Field; and

 

--------------------------------------------------------------------------------


 

(ii)                                  a worldwide, non-exclusive, irrevocable
and non-terminable (except as set forth in Section 17.2 or Section 17.3),
non-transferrable (except as set forth in Section 20.8) right and license to use
the Licensed VO IP in the Ancillary VO Field.

 

(b)                                 Licensed VR IP.   Subject to the terms of
this Agreement, during the Term, the SpinCo Licensors hereby grant to RemainCo:

 

(i)                                     an exclusive (in accordance with
Section 2.1), irrevocable and non- terminable (except as set forth in
Section 17.2 or Section 17.3), non-transferrable (except as set forth in
Section 20.8) right and license to use the Licensed VR IP in the operation of a
VR Business in the Exclusive VR Territory, except that the exclusivity of the
right and license granted pursuant to this Section 1.1(b)(ii) will be subject to
the European Rentals Licensees’ rights under the European Rentals Trademark
License to use the Licensed VR IP (A) in the operation of its existing VR
Business in the Nonexclusive European Rentals Territory and (B) to market its
inventory worldwide.

 

(ii)                                  subject to Section 5.3, a non-exclusive,
irrevocable and non- terminable (except as set forth in Section 17.2 or
Section 17.3), non-transferrable (except as set forth in Section 20.8) right and
license to use the Licensed VR IP in (A) the operation of a VR Business in all
jurisdictions throughout the world other than the Exclusive VR Territory and the
Exclusive European Rentals Territory and (B) the Ancillary VR Field in all
jurisdictions throughout the world other than the Exclusive VR Territory and the
Exclusive European Rentals Territory; provided, in each case, that in the event
that the European Rentals Trademark License terminates, the right and license
granted pursuant to this Section 1.1(b)(ii) will, without further action by any
Party, extend to the Exclusive European Rentals Territory.

 

(c)                                  Stock Ticker.   The SpinCo Licensors
acknowledge and agree that, as of the Effective Date, RemainCo shall be
permitted to use the stock ticker symbol “WYND”, and that the rights and
licenses granted in this Section 1.1 include the right of RemainCo to use the
stock ticker symbol “WYND”.   In the event that, after the Effective Date,
RemainCo wishes to change its stock ticker symbol to a new stock ticker symbol
that uses the Licensed Marks, or any Derivation of any Licensed Mark, RemainCo
shall submit a request to the Branding Committee, and such request shall be
treated as a request by RemainCo to adopt a new Derivation of a Licensed Mark
under Section 5.2.

 

(d)                                 Corporate Names.   The rights and licenses
granted to RemainCo pursuant to this Section 1.1 shall include the right of
RemainCo to use the Licensed Marks (or any Derivation thereof) as part of
RemainCo’s or any of its Affiliate’s Corporate Names.

 

(e)                                  Domain Names.   The rights and licenses
granted to RemainCo pursuant to this Section 1.1 shall include the right of
RemainCo to use the Licensed Marks (or any Derivation thereof) in or as part of
any Internet domain name (i) that is used or held for use in the RemainCo Field
as of the Effective Date, including the domain names set forth on Schedule G,
(ii) that

 

2

--------------------------------------------------------------------------------


 

consists of or contains any Exclusive VO Marks, Exclusive VR Marks or “WYND”
(for clarity, alone or with other words, but excluding “Wyndham”, unless
otherwise permitted by this Section 1.1(e)) or (iii) that may be approved by the
Branding Committee (collectively, the “Licensed Domain Names”).   RemainCo shall
not use the Licensed Marks in or as part of any Internet domain name that is not
a Licensed Domain Name hereunder.

 

(f)                                   Social Media Accounts.   The rights and
licenses granted to RemainCo pursuant to this Section 1.1 shall include the
right of RemainCo to use the Licensed Marks (or any Derivation thereof) in, as
part of, or otherwise in connection with any Social Media Assets (i) that are
used or held for use in the RemainCo Field as of the Effective Date (or any
Derivation thereof), (ii) that consists of or contains any Exclusive VO Marks,
Exclusive VR Marks or “WYND” (for clarity, alone or with other words, but
excluding “Wyndham”, unless otherwise permitted by this Section 1.1(f)) or
(iii) that may be approved by the Branding Committee (“Licensed Social Media
Assets”).   RemainCo shall not use the Licensed Marks in, as part of, or
otherwise in connection with any Social Media Asset that is not a Licensed
Social Media Asset hereunder.

 

(g)                                  Marketing Activities.   Notwithstanding any
territorial limitations on the rights and licenses granted pursuant to
Section 1.1(a) and Section 1.1(b), the rights and licenses granted to RemainCo
pursuant to this Section 1.1 shall include the right for RemainCo to use the
Licensed IP to market inventory and other services of the businesses in the
RemainCo Field worldwide, through any form or medium now or hereafter existing,
including via the Internet.

 

Section 1.2                                    Sublicenses.   RemainCo shall not
sublicense the rights and licenses granted hereunder without SpinCo’s prior
written consent, except that SpinCo’s consent shall not be required with respect
to (i) sublicenses granted to any of RemainCo’s Affiliates (the grant of which
shall, for clarity, be subject to Section 9.5(b)) or (ii) sublicenses to use the
Licensed VO Marks granted (A) to any HOA in connection with the management and
operation of a Licensed HOA, or (B) in connection with subcontracting
non-management functions with respect to operating a Licensed VO Product (e.g.,
sales, marketing and maintenance).   For clarity, SpinCo’s prior written consent
shall be required for any sublicense under which RemainCo grants a Third Party
the right to operate a VO Business on such Third Party’s own account (e.g., a
master license or franchise agreement).   Notwithstanding the foregoing,
SpinCo’s prior written consent shall not be required for any sublicense granted
to a Third Party with respect to the VO Business operated in Brazil under the
“Club Wyndham Brasil” Trademark.   RemainCo shall (x) require all sublicensees
to comply with terms and conditions related to use of the Licensed IP
(including, for clarity, with respect to quality control) that are no less
stringent than those contained herein; and (y) remain liable for the acts or
omissions of any such Person exercising any sublicensed rights hereunder.

 

Section 1.3                                    Reservation of Rights.   Except
for the rights and licenses expressly granted under this Agreement, SpinCo
and/or the applicable SpinCo Licensor owns and shall retain all worldwide
rights, title and interests in, to and under the Licensed IP.

 

Section 1.4                                    Expansion of License Rights.  
For clarity, any expansion to the rights and licenses granted under Section 1.1
shall be subject to SpinCo’s prior written consent.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II
EXCLUSIVITY

 

Section 2.1                                    Exclusivity.

 

(a)                                 Except for the license granted to the
European Rentals Licensees to use certain Trademarks in the Nonexclusive
European Rentals Territory and to market its inventory worldwide pursuant to the
European Rentals Trademark License, or as otherwise expressly permitted under
Article III, during the Term, no SpinCo Licensor shall use, or license,
sublicense or otherwise permit any Third Party to use, (i) any of the Licensed
VO IP or any Wyndham Mark in the RemainCo Core Field; or (ii) any of the
Licensed VR IP or any Wyndham Mark in the operation of a VR Business in the
Exclusive VR Territory.  During the Term, no SpinCo Licensor shall use, or
license, sublicense or otherwise permit any Third Party to use, (i) any
Exclusive VO Marks or (ii) any Exclusive VR Marks, in each case, in any manner.

 

(b)                                 For clarity, the exclusive rights granted to
RemainCo pursuant to and as described in Section 1.1 and this Article II shall
not limit any SpinCo Licensor’s right to use the Licensed IP to market the
inventory and other services of its VR Business or its operations in the
Ancillary VR Field worldwide, through any form or medium now or hereafter
existing, including via the Internet.

 

ARTICLE III
NONCOMPETITION

 

Section 3.1                                    SpinCo Noncompetition Covenants.

 

(a)                                 Restrictions.   Except as set forth in this
Article III or otherwise in this Agreement, SpinCo agrees that during the
Noncompetition Term, SpinCo will not Compete in the RemainCo Core Field anywhere
in the world.

 

(b)                                 SpinCo Acquisition Exception.

 

(i)                                     RemainCo ROFO.  Notwithstanding anything
to the contrary in Section 3.1(a), SpinCo may Acquire any Person, business or
assets that, immediately prior to such Acquisition, is carrying on, engaged in
or has any Equity Interest in any VO Business (the portion of such Acquired
Person, business or assets that is a VO Business, an “Acquired VO Business”);
provided, that within fifteen (15) Business Days following the completion of
such Acquisition, SpinCo shall deliver a written notice to RemainCo notifying
RemainCo of such Acquisition, including the material terms and conditions of
such Acquisition (the “VO Acquisition Notice”), and shall offer to RemainCo the
right to purchase such Acquired VO Business.  RemainCo shall have thirty (30)
days from the receipt of the VO Acquisition Notice to notify SpinCo in writing
(a “VO Election Notice”) that it desires to enter into good faith negotiations
with SpinCo to purchase the Acquired VO Business identified in such VO
Acquisition Notice; provided, that RemainCo shall be deemed to have rejected
such VO Acquisition Notice if it fails to provide a VO Election Notice within
such thirty (30) day period.  If RemainCo timely delivers a VO Election Notice,
RemainCo and SpinCo shall negotiate

 

4

--------------------------------------------------------------------------------


 

exclusively, reasonably and in good faith concerning the terms of a potential
Acquisition by RemainCo of such Acquired VO Business for a period of ninety (90)
days following RemainCo’s delivery of the VO Election Notice.

 

(ii)                                  VO Divestment Period.  If RemainCo and
SpinCo are unable to execute a definitive agreement for the Acquisition of such
Acquired VO Business by RemainCo within such ninety (90) day period, or if
RemainCo rejects or is deemed to have rejected such offer by failing to deliver
a VO Election Notice within such thirty (30) day period, then for a period of
twelve (12) months beginning on the date of expiration of such ninety (90) day
period or such thirty (30) day period, as applicable (the “VO Divestment
Period”), SpinCo shall use commercially reasonable efforts to sell or otherwise
divest the Acquired VO Business to one or more Third Parties on terms that are
not materially more favorable to such Third Party, taken as a whole, than those
last offered by RemainCo to SpinCo pursuant to Section 3.1(b)(i), if applicable
(including that the consideration for the Acquired VO Business offered or
accepted by SpinCo must be greater than the consideration last offered by
RemainCo pursuant to Section 3.1(b)(i), if applicable (including, in each case,
for the avoidance of doubt, the amount of any assumed indebtedness or other
liabilities)).

 

(iii)                               VO Call Option.  If, (x) upon expiration of
the VO Divestment Period, SpinCo has not completed the sale or other divestment
of the Acquired VO Business to one or more Third Parties in accordance with
Section 3.1(b)(ii), or has not entered into any definitive agreement with
respect thereto, or (y) such a definitive agreement was entered into during the
VO Divestment Period but is subsequently terminated or the transactions
contemplated thereby are not subsequently consummated for any reason, at such
time, then (A) SpinCo shall deliver a written notice to RemainCo (the “VO Call
Offer Notice”) notifying RemainCo of the expiration of such VO Divestment
Period, and (B) RemainCo shall have the right to purchase such Acquired VO
Business from SpinCo for a purchase price equal to seventy-five percent (75%) of
the Fair Market Value of such Acquired VO Business (the “VO Call Option”). 
RemainCo shall have thirty (30) days from the receipt of such VO Call Offer
Notice to notify SpinCo in writing (a “VO Call Election Notice”) of its election
to exercise the VO Call Option; provided, that RemainCo shall be deemed to have
rejected such VO Call Offer Notice if it fails to provide a VO Call Election
Notice within such thirty (30) day period.  If RemainCo timely delivers a VO
Call Election Notice, RemainCo and SpinCo shall negotiate exclusively,
reasonably and in good faith to execute a definitive agreement and shall
consummate the transactions contemplated thereby as promptly as practicable.  If
RemainCo rejects or is deemed to have rejected such offer by failing to deliver
a VO Call Election Notice within such thirty (30) day period, then SpinCo may
continue to operate such Acquired VO Business in accordance with
Section 3.1(b)(iv).

 

(iv)                              At all times during the Noncompetition Term
while SpinCo Controls an Acquired VO Business in accordance with the terms of
this Section 3.1(b), SpinCo shall operate and market such Acquired VO Business
as a Separate

 

5

--------------------------------------------------------------------------------


 

SpinCo Operation.  For the avoidance of doubt, during the Noncompetition Term,
SpinCo may not Acquire any Person that operates solely a VO Business.

 

(v)                                 For purposes of this Section 3.1,
(A) “Separate SpinCo Operation” shall mean a VO Product or VO Business that
satisfies all of the following conditions: (I) it is not Co-Located with any
Lodging Business operated by SpinCo (or its licensee) under or using any Wyndham
Mark; (II) it is operated and marketed without use of (or access to) any SpinCo
Distribution Channels, any of the Licensed Marks or any other Wyndham Marks (or
any key word, ad word, metatag or similar device that uses a Licensed Mark or
any other Wyndham Mark) or the Rewards Data or Reservation Data; and (III) it is
not marketed or otherwise presented to consumers as being operated in connection
with any Lodging Business operated by SpinCo (or its licensee) under or using
any Wyndham Mark; and (B) “Co-Located” and “Co-Locate” shall mean (I) located
within the same physical structure or (II) located within separate structures
within the same resort or other project.

 

(vi)                              This Section 3.1(b) shall not apply to any
acquisition by SpinCo of the RCI Business in accordance with the terms of the
TRC License Agreement.

 

(c)                                  SpinCo Soft Brand Exception. 
Notwithstanding anything to the contrary set forth in Section 3.1(a), in the
event that SpinCo proposes to license a Soft Brand to any Person who operates a
VO Business, the terms and conditions set forth in Schedule M shall govern.

 

(d)                                 Other SpinCo Exceptions.  Notwithstanding
anything to the contrary set forth in Section 3.1(a), SpinCo may:

 

(i)                                     engage in a Mixed-Use Project subject
to, if and as applicable, Section 8.2(a), Section 3.1(b) and Schedule M;

 

(ii)                                  franchise (including sub-franchise) any
property operated under a Wyndham Mark that is located outside of the U.S.
(excluding all unincorporated territories thereof) and Canada and include
Co-Located VO Products; provided, that:

 

(A)                               SpinCo shall not (I) market or sell any Third
Party’s VO Product on such property, (II) collect or receive any revenue
generated by the sale of any interest in any VO Unit or other VO Product on such
property or (III) except as set forth in Section 3.1(d)(ii)(B) or Schedule M
market or sell any inventory that is part of any VO Project on such property
through any SpinCo Distribution Channel; and

 

(B)                               SpinCo may market or sell as Lodging Units any
inventory that is part of any VO Project on such property through any SpinCo
Distribution Channel only (I) to the extent the terms of any franchise agreement
existing as of the Effective Date require SpinCo to provide access to a SpinCo
Distribution Channel, in which case, SpinCo shall use commercially reasonable
efforts to amend such agreement to remove such requirement and remove any such
requirement in connection with any

 

6

--------------------------------------------------------------------------------


 

renewal of any such agreement, (II) as required by management agreements with an
entity Controlled by Mauro Silva for four (4) properties to be located in
Gramado, Brazil (currently named Gramado Termas Resort, Gramado Exclusive,
Gramado Bela Vista and Gramado Bouna Vitta), which resorts shall be managed
under the “Wyndham Grand”, “Dazzler”, “Wyndham” and “Wyndham Garden” Trademarks
or (III) as required by management agreements with an entity Controlled by Group
GR (partners and co-owners of the Gramado Thermas Resort) for two (2) properties
to be located in the State of Sao Paulo, Brazil (currently named Royal Star and
Royal Thermas), which resorts shall be managed under the “Wyndham”, and “Wyndham
Garden” Trademarks; provided, that, in the case of such properties covered by
clauses (II) and (III), (y) such properties do not have any active onsite Sales
Facilities and (z) SpinCo shall contractually prohibit the owner of such
properties from sharing any Reservation Data relating to guest stays at such
properties that are made through any SpinCo Distribution Channel, or other
Personal Information relating to such guests collected by such properties, with
any active Sales Facilities of the owners of such properties located anywhere
else in the world;

 

(iii)                               acquire the RCI Business in accordance with
the terms of the TRC License Agreement;

 

(iv)                              develop, sell, market, manage, operate and
finance condo hotels;

 

(v)                                 operate and manage properties developed,
owned, leased or sold by RemainCo under on-site management contracts (or similar
agreements) between RemainCo and SpinCo (including any such properties operated
under any Wyndham Mark); and

 

(vi)                              engage in any activity SpinCo is specifically
permitted to engage in under any agreement between SpinCo and RemainCo entered
into on or after the Effective Date.

 

Section 3.2                                    RemainCo Noncompetition
Covenants.

 

(a)                                 Restrictions.  Except as set forth in this
Article III or otherwise in this Agreement, RemainCo agrees that during the
Noncompetition Term, RemainCo will not Compete in the SpinCo Core Field anywhere
in the world.

 

(b)                                 RemainCo Acquisition Exception.

 

(i)                                     SpinCo ROFO.  Notwithstanding anything
to the contrary in Section 3.2(a), RemainCo may Acquire any Person, business or
assets that, immediately prior to such Acquisition, is carrying on, engaged in
or has any Equity Interest in any Lodging Business (the portion of such Acquired
Person, business or assets that is a Lodging Business, an “Acquired Lodging
Business”); provided, that within fifteen (15) Business Days following the
completion of such Acquisition, RemainCo shall deliver a written notice to
SpinCo notifying SpinCo of such

 

7

--------------------------------------------------------------------------------


 

Acquisition, including the material terms and conditions of such Acquisition
(the “Lodging Acquisition Notice”), and shall offer to SpinCo the right to
purchase such Acquired Lodging Business.  SpinCo shall have thirty (30) days
from the receipt of the Lodging Acquisition Notice to notify RemainCo in writing
(a “Lodging Election Notice”) that it desires to enter into good faith
negotiations with RemainCo to purchase the Acquired Lodging Business identified
in such Lodging Acquisition Notice; provided, that SpinCo shall be deemed to
have rejected such Lodging Acquisition Notice if it fails to provide a Lodging
Election Notice within such thirty (30) day period.  If SpinCo timely delivers a
Lodging Election Notice, SpinCo and RemainCo shall negotiate exclusively,
reasonably and in good faith concerning the terms of a potential Acquisition by
SpinCo of such Acquired Lodging Business for a period of ninety (90) days
following SpinCo’s delivery of the Lodging Election Notice.

 

(ii)                                  Lodging Divestment Period.  If SpinCo and
RemainCo are unable to execute a definitive agreement for the Acquisition of
such Acquired Lodging Business by SpinCo within such ninety (90) day period, or
if SpinCo rejects or is deemed to have rejected such offer by failing to deliver
a Lodging Election Notice within such thirty (30) day period, then for a period
of twelve (12) months beginning on the date of expiration of such ninety (90)
day period or such thirty (30) day period, as applicable (the “Lodging
Divestment Period”), RemainCo shall use commercially reasonable efforts to sell
or otherwise divest the Acquired Lodging Business to one or more Third Parties
on terms that are not materially more favorable to such Third Party, taken as a
whole, than those last offered by SpinCo to RemainCo pursuant to
Section 3.2(b)(i), if applicable (including that the consideration for the
Acquired Lodging Business offered or accepted by RemainCo must be greater than
the consideration last offered by SpinCo pursuant to Section 3.2(b)(i), if
applicable (including, in each case, for the avoidance of doubt, the amount of
any assumed indebtedness or other liabilities)).

 

(iii)                               Lodging Call Option.  If, (x) upon
expiration of the Lodging Divestment Period, RemainCo has not completed the sale
or other divestment of the Acquired Lodging Business to one or more Third
Parties in accordance with Section 3.2(b)(ii), or has not entered into any
definitive agreement with respect thereto, or (y) such a definitive agreement
was entered into during the Lodging Divestment Period but is subsequently
terminated or the transactions contemplated thereby are not subsequently
consummated for any reason, at such time, then (A) RemainCo shall deliver a
written notice to SpinCo (the “Lodging Call Offer Notice”) notifying SpinCo of
the expiration of such Lodging Divestment Period, and (B) SpinCo shall have the
right to purchase such Acquired Lodging Business from RemainCo for a purchase
price equal to seventy-five percent (75%) of the Fair Market Value of such
Acquired Lodging Business (the “Lodging Call Option”).  SpinCo shall have thirty
(30) days from the receipt of such Lodging Call Offer Notice to notify RemainCo
in writing (a “Lodging Call Election Notice”) of its election to exercise the
Lodging Call Option; provided, that SpinCo shall be deemed to have rejected such
Lodging Call Offer Notice if it fails to provide a Lodging Call Election Notice
within such thirty (30) day period.  If SpinCo timely

 

8

--------------------------------------------------------------------------------


 

delivers a Lodging Call Election Notice, SpinCo and RemainCo shall negotiate
exclusively, reasonably and in good faith to execute a definitive agreement and
shall consummate the transactions contemplated thereby as promptly as
practicable.  If SpinCo rejects or is deemed to have rejected such offer by
failing to deliver a Lodging Call Election Notice within such thirty (30) day
period, then RemainCo may continue to operate such Acquired Lodging Business in
accordance with Section 3.2(b)(iv).

 

(iv)                              At all times during the Noncompetition Term
while RemainCo Controls an Acquired Lodging Business in accordance with the
terms of this Section 3.2(b), RemainCo shall operate and market such Acquired
Lodging Business as a Separate RemainCo Operation.  For the avoidance of doubt,
during the Noncompetition Term, RemainCo may not Acquire any Person that
operates solely a Lodging Business.

 

(v)                                 For purposes of this Section 3.2,
(A) “Separate RemainCo Operation” shall mean a Lodging Business that satisfies
all of the following conditions: (I) it is not Co-Located with any Licensed VO
Product (or any VOI sales desk therefor); (II) it is operated and marketed
without use of (or access to) any SpinCo Distribution Channels or the Rewards
Data or Reservation Data; and (III) it is not marketed or otherwise presented to
consumers as being operated in connection with any Licensed VO Business; and
(B) “Co-Located” and “Co- Locate” shall mean (I) located within the same
physical structure or (II) located within separate structures within the same
resort or other project.

 

(c)                                  Hotel Conversions.

 

(i)                                     Notwithstanding anything to the contrary
set forth in Section 3.2(a), SpinCo acknowledges that RemainCo may Acquire,
lease, franchise or otherwise become involved in the management or operation of
Lodging Units (any such Acquisition, lease, franchise or involvement, a
“Takeover”) solely for the purpose of converting such Lodging Units to VO
Products (such facilities, “Conversion Hotels”).  Following a Takeover, RemainCo
may conduct business in the SpinCo Core Field with respect to a Conversion Hotel
during the period between the date of Takeover of such Conversion Hotel by
RemainCo and the date on which the Conversion Hotel (including all units
contained therein) is converted to a VO Product; provided, that (A) if such
conversion occurs in a single phase, all of the Lodging Units of such Conversion
Hotel must be converted to VO Products within thirty-six (36) months after the
date of such Takeover or (B) if such conversion occurs in multiple phases, at
least half of the Lodging Units of such Conversion Hotel (determined as of the
thirty-six (36) month anniversary of the date of Takeover of such Conversion
Hotel) must be converted to VO Products within thirty-six (36) months after the
date of Takeover of such Conversion Hotel by RemainCo, and the remainder of such
Lodging Units must be converted to VO Products within sixty (60) months after
the date of Takeover of such Conversion Hotel; provided, further that, in the
case of each of clauses (A) and (B) above, RemainCo shall diligently pursue the
conversion of such Conversion Hotel

 

9

--------------------------------------------------------------------------------


 

Lodging Units to VO Products during such period; provided, further that, in the
case of each of clauses (A) and (B) above, if RemainCo has not completed the
conversion of all of the Lodging Units of such Conversion Hotel to VO Products
within thirty-six (36) months, then SpinCo shall have the right, but not the
obligation (solely to the extent that such right would not violate any Law or
any existing contract to which RemainCo is party that RemainCo does not have the
right to terminate without penalty), to (1) franchise such Conversion Hotel and
(2) solely to the extent such Conversion Hotel is not operated or managed by
RemainCo or a RemainCo Partner, or by a Third Party under an existing contract
that RemainCo does not have the right to terminate without penalty, operate or
manage (or engage a Third Party to operate or manage, under a management or
license agreement or otherwise) such Conversion Hotel until the date that the
conversion of all such Conversion Hotel’s Lodging Units to VO Products has been
completed (clauses (1) and (2), collectively “SpinCo Conversion Hotel Rights”). 
In the event that SpinCo exercises any such SpinCo Conversion Hotel Rights,
SpinCo and RemainCo shall negotiate reasonably and in good faith to execute a
definitive agreement with respect to such franchising, operation and/or
management of such Conversion Hotel, as applicable, as promptly as practicable.

 

(ii)                                  Notwithstanding anything to the contrary
contained in Section 20.14, (A) in no event shall any obligation of RemainCo
under Section 3.2(c)(i) be delayed for a period that exceeds twenty-four (24)
months in the aggregate for any Conversion Hotel; and (B) no conditions of Force
Majeure shall affect or otherwise delay SpinCo’s Conversion Hotel Rights under
Section 3.2(c)(i) above.

 

(d)                                 Other RemainCo Exceptions.  Notwithstanding
anything to the contrary set forth in Section 3.2(a), RemainCo may:

 

(i)                                     engage in a Mixed-Use Project subject
to, if and as applicable, Section 8.1(a) and Section 3.2(b);

 

(ii)                                  market excess VO Units to the general
public for transient stays under the Amended and Restated Distribution
Agreement, dated as of the Effective Date, between Extra Holidays, LLC and
SpinCo;

 

(iii)                               operate Lodging Units as a SpinCo franchisee
under a franchise agreement (or similar agreement) between RemainCo and SpinCo;

 

(iv)                              develop, sell, market, manage, operate and
finance condo hotels, including in accordance with the license in the Ancillary
VO Field under Section 1.1(a)(ii) hereof;

 

(v)                                 market or sell Lodging Units through any
Exchange Program operated by RCI or any of its Affiliates (or any successor
thereto);

 

(vi)                              market, sell and distribute Lodging Units in
certain properties that are branded with any SpinCo Brand and that SpinCo elects
to have participate in

 

10

--------------------------------------------------------------------------------


 

the travel intermediary distribution program of RemainCo, pursuant to a written
agreement between SpinCo and RemainCo; and

 

(vii)                           engage in any activity RemainCo is specifically
permitted to engage in under any agreement between SpinCo and RemainCo entered
into on or after the Effective Date.

 

Section 3.3                                    Extension of Noncompetition
Term.  Upon the expiration of the Initial Noncompetition Period, if RemainCo’s
Gross VOI Sales for calendar year 2042 are in an amount that is greater than or
equal to 80% of RemainCo’s Adjusted Projected Gross VOI Sales, then RemainCo
shall have the option, but not the obligation, to renew this Article III until
the thirtieth (30th) anniversary of the Effective Date (the “Extension
Noncompetition Period”) by delivering written notice thereof to SpinCo at least
thirty (30) days prior to the expiration of such period.

 

Section 3.4                                    Reasonableness of Covenants. 
Each of the Parties agrees that these restraints are necessary for the
reasonable and proper protection of each of RemainCo and SpinCo and that each
and every one of the restraints herein is reasonable in respect of subject
matter, length of time and geographic area.  Each of the Parties acknowledges
that each of these covenants has a unique, very substantial and immeasurable
value to the other Party.  Each of SpinCo and RemainCo further covenant that
such Party will not challenge the reasonableness or enforceability of any of the
covenants set forth in this Article III, Article VIII or Section 9.5, and that
such Party will reimburse the other Party for all costs (including reasonable
attorneys’ fees) incurred in connection with any action to enforce any of the
provisions of this Article III, Article VIII or Section 9.5 if such other Party
prevails on any issue involved in such dispute or if such Party challenges the
reasonableness or enforceability of any of the provisions of this Article III,
Article VIII or Section 9.5.

 

Section 3.5                                    Reformation.  If, at the time of
enforcement of any of the covenants and agreements set forth in this
Article III, Article VIII or Section 9.5, it is determined by a court of
competent jurisdiction in any jurisdiction or any arbitration or mediation
tribunal that any restriction in this Article III, Article VIII or Section 9.5
is excessive in duration or scope or is unreasonable or unenforceable under
applicable Law under circumstances then existing, then it is the intention of
the Parties that the maximum duration or scope under such circumstances shall be
substituted for the stated duration or scope and that such court or tribunal
shall be allowed to revise the restrictions contained herein to cover the
maximum period and scope permitted by Law; provided, however, that in no event
shall the duration or scope be expanded from those then currently provided for
by this Article III, Article VIII or Section 9.5, as applicable.  In furtherance
and not in limitation of the foregoing, whenever possible, each provision of
this Article III, Article VIII and Section 9.5 will be interpreted in such
manner as to be effective and valid under applicable Law, but if any provision
of this Article III, Article VIII or Section 9.5 is held to be invalid, illegal
or unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Article III,
Article VIII or Section 9.5, as applicable, will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

11

--------------------------------------------------------------------------------


 

Section 3.6                                    Equitable Relief and Other
Remedies.  Each of SpinCo and RemainCo agree that irreparable damage would occur
in the event that the provisions of this Article III, Article VIII or
Section 9.5 were not performed in accordance with their specific terms. 
Accordingly, it is hereby agreed that each of SpinCo and RemainCo shall be
entitled to an injunction or injunctions or other equitable relief to enforce
specifically the terms and provisions of this Article III, Article VIII or
Section 9.5 in any court of the U.S. or any state having jurisdiction, this
being in addition to any other remedy to which such Party is entitled at Law or
in equity, and all such rights and remedies shall be cumulative.  Each of SpinCo
and RemainCo agree that the remedies at Law for any breach or threatened breach
of this Article III, Article VIII or Section 9.5, including monetary damages,
are inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at Law would be adequate is waived.  Any
requirements for the securing or posting of any bond with such remedy are waived
by each of SpinCo and RemainCo.

 

Section 3.7                                    Noncompetition Covenants of
Controlled Affiliates.  For the avoidance of doubt, the terms, conditions,
rights and obligations set forth in this Article III, Article VIII and
Section 9.5 are subject to Section 20.9 in all respects.

 

ARTICLE IV
ADDITIONAL COVENANTS

 

Section 4.1                                    Required Usage.  For five
(5) years following the Effective Date, at least sixty (60) percent of annual
Gross VOI Sales shall be generated from VO Products that are branded with the
Licensed Wyndham Marks.

 

Section 4.2                                    Non-Disparagement.  During the
Term, each Party shall not, directly or indirectly, make any statement or
representation that materially injures, disparages or dilutes (i) the reputation
of the other Party or its businesses or (ii) the goodwill associated with (A) in
the case of RemainCo, the Licensed Marks, the TRC Marks or any other Trademarks
of SpinCo or (B) in the case of SpinCo, the Licensed Marks, the TRC Marks or the
Trademarks of RemainCo, in each case, other than statements contained in and
relevant to any claim or defense contained in a pleading filed in connection
with a court proceeding between the Parties to enforce or judicially construe
this Agreement.

 

Section 4.3                                    Prohibited Persons. 
Notwithstanding anything to the contrary herein, RemainCo shall not, without
SpinCo’s prior written consent, grant any sublicense with respect to the
Licensed IP to, or participate in any project (including any Mixed-Use Project)
that uses the Licensed IP with, any Prohibited Person.

 

Section 4.4                                    Notice of Events.  Each Party
shall notify the other Party as soon as reasonably practicable under the
circumstances (but in any event within five (5) Business Days) upon becoming
aware of any occurrence (including any notice from, or investigation by, any
Governmental Entity regarding any actual or potential noncompliance with
applicable Laws) that reasonably could be expected to materially and adversely
affect the goodwill associated with the Licensed Marks or the financial
condition of (i) in the case of RemainCo, RemainCo’s business in the RemainCo
Field, or (ii) in the case of SpinCo, SpinCo’s Lodging Business, VR Business or
operations in the Ancillary VR Field.

 

12

--------------------------------------------------------------------------------


 

Section 4.5                                    Sharing of Personal Information. 
With respect to the exchange of information or data, the Parties shall comply
with the Data Sharing Addendum attached hereto as Exhibit B (the “Data Sharing
Addendum”).

 

Section 4.6                                    TRC License Agreement.  In
connection with entering into this Agreement, SpinCo shall enter into, and cause
TRC Franchisor, Inc. to enter into, and RemainCo shall enter into, and shall
cause RCI to enter into, the TRC License Agreement.

 

ARTICLE V
USAGE

 

Section 5.1                                    Trademark Usage Guidelines. 
RemainCo shall comply with the Trademark Usage Guidelines.  Any changes to the
Trademark Usage Guidelines after the Effective Date shall be handled through the
Branding Committee.  RemainCo acknowledges that, on or before the Effective
Date, SpinCo delivered a copy of the current Trademark Usage Guidelines to
RemainCo.

 

Section 5.2                                    New Variations of Licensed
Marks.  In the event that RemainCo wishes to adopt any new Derivations of the
Licensed Marks, including any new Composite Marks, RemainCo shall submit such
request to the Branding Committee.  Any new Derivation of a Licensed Mark
approved by the Branding Committee shall automatically be included in the
Licensed Marks, without the need for any further documentation or other action
by any Party.

 

Section 5.3                                    New Uses of Licensed VR IP.  In
the event that any Party wishes to make any new use of any Licensed VR IP,
including in any jurisdiction where such Licensed VR IP is not being used as of
the Effective Date (which, for clarity, shall include the Exclusive European
Rentals Territory upon any expiration or termination of the European Rentals
Trademark License), the Parties shall discuss such request in good faith.  If
the Parties agree that such Party may adopt such new use, the Branding Committee
shall determine the terms and conditions under which such Party may use such
Licensed VR IP.  Subject to RemainCo’s compliance with Section 5.4 (if
applicable), any new use of the Licensed VR IP by RemainCo agreed by the Parties
shall automatically be included in the Licensed VR IP, without the need for any
further documentation or other action by any Party.  Notwithstanding the
foregoing, this Section 5.3 shall not apply to any use of the Licensed VR IP by
RemainCo in the Exclusive VR Territory.  For clarity, nothing in this
Section 5.3 shall limit the rights and obligations of the Parties under
Section 5.4.

 

Section 5.4                                    Uses of Licensed Marks in New
Jurisdictions.

 

(a)                                 In the event that RemainCo wishes to use any
Licensed Mark in a jurisdiction where such Licensed Mark is not being used
(directly or indirectly) by RemainCo in the RemainCo Field as of the Effective
Date (the “Subject Jurisdiction”), RemainCo shall provide written notice to
SpinCo, identifying in such notice the Licensed Mark and the manner in which it
desires to use such Licensed Mark in the Subject Jurisdiction (a “RemainCo
Jurisdiction Notice”).  Promptly, but in any event within thirty (30) days of
receipt of a RemainCo Jurisdiction Notice, SpinCo shall notify RemainCo in
writing (a “SpinCo Jurisdiction Response”) if SpinCo believes that RemainCo’s
use of such Licensed Mark as described in the RemainCo Jurisdiction Notice
reasonably could be expected to result, directly or indirectly, in (i) the
invalidity, unenforceability or voiding of, or other impairment to, SpinCo’s
rights in any Licensed Marks, or any other

 

13

--------------------------------------------------------------------------------


 

Trademarks owned or controlled by SpinCo (including any injury to the goodwill
associated therewith) or (ii) the loss or other impairment of SpinCo’s ability
to apply for or obtain any registration for any Licensed Marks or any other
Trademarks owned or controlled by SpinCo.  Upon RemainCo’s receipt of the SpinCo
Jurisdiction Response, the Parties shall cooperate in good faith to address
SpinCo’s concerns; provided, however, that if SpinCo’s concerns are unable to be
addressed, as reasonably determined by SpinCo, SpinCo shall promptly (and in any
event within fifteen (15) days of sending the SpinCo Jurisdiction Response to
RemainCo) notify RemainCo, and RemainCo shall not use the Licensed Mark as
described in the RemainCo Jurisdiction Notice.

 

(b)                                 In the event that RemainCo is not prohibited
from using any Licensed Mark in a Subject Jurisdiction under Section 5.4(a),
subject to RemainCo’s compliance with Section 5.3 (if applicable), RemainCo may
proceed to use the Licensed Mark in the Subject Jurisdiction as described in the
RemainCo Jurisdiction Notice and, for clarity, the rights and licenses granted
to RemainCo pursuant to Section 1.1 shall extend to such use, without the need
for any further documentation or other action by any Party.  For clarity,
nothing in this Section 5.4 shall limit the rights and obligations of the
Parties under Section 5.3.

 

Section 5.5                                    Third Party Affiliation.  If
RemainCo wishes to use any of the Licensed Marks in connection with any
Trademark of (i) a Third Party in such a manner so as to suggest a co-branded,
combined or composite Trademark or (ii) (A) any SpinCo Competitor, (B) an
Acquired Hotel-Branded VO Business or (C) a VR Business Acquired by RemainCo,
RemainCo shall, in each case, submit a written request to the Branding Committee
for approval; provided, however, that any Existing Third Party Affiliations
shall be deemed approved.

 

Section 5.6                                    Digital Assets.

 

(a)                                 In the event that RemainCo wishes to use or
register any new Internet domain name that contains any Licensed Marks, or any
Derivations thereof, other than those Internet domain names set forth in
Section 1.1(e)(ii), RemainCo shall submit such request to the Branding
Committee, which shall review such request as soon as reasonably practicable
under the circumstances (but in any event within thirty (30) days following such
request).  For clarity, RemainCo will not be required to obtain approval from
the Branding Committee for any use or registration of a new Internet domain name
that consists of or contains any Exclusive VO Marks, Exclusive VR Marks or
“WYND”.

 

(b)                                 In the event that RemainCo wishes to use,
register or apply to register any new Social Media Asset that contains any of
the Licensed Marks, or any Derivations thereof, other than those Social Media
Assets set forth in Section 1.1(f)(ii), RemainCo shall submit such request to
the Branding Committee, which shall review such request as soon as reasonably
practicable under the circumstances (but in any event within thirty (30) days
following such request).  For clarity, RemainCo will not be required to obtain
approval from the Branding Committee for any use, registration or application
for registration of a new Social Media Asset that consists of or contains any
Exclusive VO Marks, Exclusive VR Marks or “WYND”.  Further, the Parties shall
cooperate (i) with respect to their respective uses of Social Media Assets that
contain any Licensed Marks, or any Derivations thereof, through the Branding
Committee and (ii) to address any use of any such Social Media Assets in a
manner that disparages or otherwise reflects negatively on any Party’s business
or Trademarks.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VI
QUALITY CONTROL

 

Section 6.1                                    Licensed VO Marks.  The quality
of products and services offered by RemainCo under any Licensed VO Marks shall
be substantially similar to (or higher than) the quality of products and
services offered by the Existing VO Business under the Licensed VO Marks (the
“VO Brand Standards”).  The SpinCo Licensors acknowledge and agree that the
products and services offered by RemainCo under the Licensed VO Marks as of the
Effective Date comply with the VO Brand Standards.

 

Section 6.2                                    Licensed VR Marks.  The quality
of products and services offered by RemainCo under any Licensed VR Marks shall
be substantially similar to (or higher than) the quality of products and
services offered by the Existing VR Business under the Licensed VR Marks (the
“VR Brand Standards”).  The SpinCo Licensors acknowledge and agree that the
products and services offered by RemainCo under the Licensed VR Marks as of the
Effective Date comply with the VR Brand Standards.

 

Section 6.3                                    Inspection.  SpinCo may, upon
reasonable advance written notice to RemainCo, and during regular business
hours, inspect (itself or through an Affiliate or Third Party) any of the
Licensed VO Products or Licensed VR Properties to confirm that RemainCo is in
compliance with the terms of this Article VI; provided, however, that in no
event shall such inspection be undertaken in a manner that could reasonably be
expected to disturb the quiet enjoyment of any owner or guest thereof.

 

ARTICLE VII
BRANDING COMMITTEE

 

Section 7.1                                    Branding Committee.  The Parties
shall establish a branding committee (the “Branding Committee”) to facilitate
cooperation between the Parties with respect to the Licensed IP, in accordance
with Schedule I.

 

ARTICLE VIII
DEVELOPMENT

 

Section 8.1                                    RemainCo Participation in
Mixed-Use Projects.

 

(a)                                 Subject to RemainCo’s rights with respect to
Mixed-Use Projects under the SEAPR Management Agreement, during the
Noncompetition Term, if RemainCo engages in a Mixed-Use Project, and any Lodging
Business component of such Mixed-Use Project is not managed or franchised by a
Third Party under an existing contract that RemainCo does not have the right to
terminate without penalty, RemainCo will use commercially reasonable efforts to
include SpinCo in the management or franchising of such Lodging Business
component of such Mixed-Use Project, and if SpinCo is not so included in either
the management or franchising of such Lodging Business component of such
Mixed-Use Project, RemainCo shall ensure that all Lodging Business components of
such Mixed-Use Project are operated and marketed as a Separate RemainCo
Operation; provided that at such time (if any) during the Noncompetition Term as
a Third Party ceases to manage or franchise any such Lodging Business component
of such Mixed- Use Project, RemainCo will use commercially reasonable efforts to
include SpinCo in the

 

15

--------------------------------------------------------------------------------


 

management or franchising (as applicable) of such Lodging Business component of
such Mixed- Use Project.  For purposes of this Section 8.1(a), “Separate
RemainCo Operation” shall mean a Lodging Business that satisfies all of the
following conditions: (i) it has check-in and reservations desks that are
separate and physically distinct from the check-in and reservations desks of any
Licensed VO Products; (ii) it is operated and marketed without use of (or access
to) any SpinCo Distribution Channels or the Rewards Data or Reservation Data;
and (iii) it is not marketed or otherwise presented to consumers as being
operated in connection with any Licensed VO Business.

 

(b)                                 After the Noncompetition Term, for the
remainder of the Term, if RemainCo engages in a Mixed-Use Project and uses any
of the Licensed Marks on the VO Project component of such Mixed-Use Project, and
any Lodging Business component of such Mixed-Use Project is not managed or
franchised by a Third Party under an existing contract that RemainCo does not
have the right to terminate without penalty, RemainCo will use commercially
reasonable efforts to include SpinCo in the management or franchising of such
Lodging Business component of such Mixed-Use Project, and if SpinCo is not
included, RemainCo shall ensure that all Lodging Business components of such
Mixed-Use Project are operated and marketed without use of (or access to) the
Wyndham Rewards Program or the Rewards Data or Reservation Data; provided that
at such time (if any) during the Term a Third Party ceases to manage or
franchise any such Lodging Business component of such Mixed-Use Project,
RemainCo will use commercially reasonable efforts to include SpinCo in the
management or franchising (as applicable) of such Lodging Business component of
such Mixed-Use Project.  Notwithstanding the foregoing, RemainCo shall not be
required under this Section 8.1(b) to use commercially reasonable efforts to
include SpinCo in connection with any Mixed-Use Project in which either RemainCo
or a RemainCo Partner manages the Lodging Business component of such Mixed-Use
Project.

 

(c)                                  For clarity, after the Noncompetition Term,
RemainCo may engage in any Mixed-Use Project that does not use any of the
Licensed Marks without any restrictions.

 

Section 8.2                                    SpinCo Participation in Mixed-Use
Projects.

 

(a)                                 During the Noncompetition Term, if SpinCo
engages in a Mixed-Use Project (excluding, for clarity, as permitted by Schedule
M), and a Third Party is not engaged in the management of, or as the sales agent
for, any VO Project component of such Mixed-Use Project under an existing
contract that SpinCo does not have the right to terminate without penalty,
SpinCo will use commercially reasonable efforts to include RemainCo in the
management of, or as the sales agent for, such VO Project component of such
Mixed-Use Project, and if RemainCo is not so included in either the management
of, or as the sales agent for, such VO Project component of such Mixed-Use
Project, SpinCo shall ensure that all VO Project components of such Mixed-Use
Project are operated and marketed as a Separate SpinCo Operation; provided that
at such time (if any) during the Noncompetition Term as a Third Party ceases to
be engaged in the management of, or as the sales agent for, any such VO Project
component of such Mixed-Use Project, SpinCo will use commercially reasonable
efforts to include RemainCo in the management of, or as the sales agent for,
such VO Project component of such Mixed-Use Project.  For purposes of this
Section 8.2(a), “Separate SpinCo Operation” shall mean a VO Product or VO
Business that satisfies all of the following conditions: (i) it has check-in and
reservations desks that are separate and physically distinct from the check-in
and reservations desks of any Lodging Business operated by SpinCo (or its
licensee) under or using any Wyndham Mark; (ii) it is operated and marketed

 

16

--------------------------------------------------------------------------------


 

without use of (or access to) any SpinCo Distribution Channels, any of the
Licensed Marks or any other Wyndham Marks (or any key word, ad word, metatag or
similar device that uses a Licensed Mark or any other Wyndham Mark) or the
Rewards Data or Reservation Data; and (iii) it is not marketed or otherwise
presented to consumers as being operated in connection with any Lodging Business
operated by SpinCo (or its licensee) under or using any Wyndham Mark.

 

(b)                                 After the Noncompetition Term, for the
remainder of the Term, if SpinCo engages in a Mixed-Use Project and uses any of
the Licensed Marks or any other Wyndham Mark on the Lodging Business component
of such Mixed-Use Project, (i) if a Third Party is not engaged in the management
of, or as the sales agent for, any VO Project component of such Mixed-Use
Project under an existing contract that SpinCo does not have the right to
terminate without penalty, SpinCo will use commercially reasonable efforts to
include RemainCo in the management of, or as the sales agent for, such VO
Project component of such Mixed-Use Project, and (ii) SpinCo shall ensure that
all VO Project components of such Mixed-Use Project are operated and marketed
without use of (or access to) the Wyndham Rewards Program, any Wyndham Marks (or
any key word, ad word, metatag or similar device that uses any Wyndham Mark) or
the Rewards Data or Reservation Data; provided that at such time (if any) during
the Term a Third Party ceases to be engaged in the management of, or as the
sales agent for, any such VO Project component of such Mixed-Use Project, SpinCo
will use commercially reasonable efforts to include RemainCo in the management
of, or as the sales agent for, such VO Project component of such Mixed-Use
Project.  Notwithstanding the foregoing, SpinCo shall not be required under this
Section 8.2(b) to use commercially reasonable efforts to include RemainCo in the
management of such VO Project component of such Mixed-Use Project if SpinCo (or
its licensee) manages the Lodging Business component of such Mixed-Use Project.

 

(c)                                  For clarity, after the Noncompetition Term,
SpinCo may engage in any Mixed-Use Project that does not use any of the Licensed
Marks or other Wyndham Marks without any restrictions.

 

ARTICLE IX
ACQUISITIONS AND DIVESTITURES

 

Section 9.1                                    Transfer of Licensed Marks. 
Subject to the final sentence of this Section 9.1, in the event that SpinCo or
any of its Affiliates propose to Transfer any Licensed Marks to any Third Party
(a “Proposed Sale”), SpinCo shall provide written notice thereof to RemainCo (a
“SpinCo Sale Notice”) and offer to RemainCo the right to purchase such Licensed
Marks described in such SpinCo Sale Notice on the same terms and conditions set
forth therein.  The SpinCo Sale Notice shall include the material terms and
conditions of such Proposed Sale, including the identity of the proposed
transferee, the nature of such Transfer, the Licensed Marks to be Transferred
and the consideration to be paid therefor.  RemainCo shall have thirty (30) days
from the receipt of the SpinCo Sale Notice to notify SpinCo in writing (the
“RemainCo Sale Election Notice”) of its election to purchase the Licensed Marks
pursuant to such SpinCo Sale Notice on the same terms and conditions set forth
therein; provided that RemainCo shall be deemed to have rejected such SpinCo
Sale Notice if it fails to provide the RemainCo Sale Election Notice within such
thirty (30)-day period.  If RemainCo timely delivers a RemainCo Sale Election
Notice, RemainCo and SpinCo shall negotiate reasonably and in good faith to
execute a definitive agreement for the Transfer of the Licensed Marks identified
in the SpinCo Sale Notice,

 

17

--------------------------------------------------------------------------------


 

substantially upon the terms and conditions set forth in the SpinCo Sale Notice
(or on such other terms and conditions no less favorable than those set forth in
the SpinCo Sale Notice) within thirty (30) days following RemainCo’s delivery of
the RemainCo Sale Election Notice.  If RemainCo rejects or is deemed to have
rejected such offer by failing to deliver a RemainCo Sale Election Notice within
such thirty (30)-day period, then SpinCo shall thereafter be free to consummate
the Proposed Sale to such Third Party without RemainCo’s involvement, on terms
and conditions that are not materially more favorable to such Third Party than
those offered to RemainCo in the SpinCo Sale Notice; provided, however, that if
within one hundred and eighty (180) days after RemainCo’s rejection or deemed
rejection of any SpinCo Sale Notice in accordance with the terms hereof, SpinCo
shall not have consummated such Proposed Sale, or the terms of such Proposed
Sale have changed in any material respect, then such Proposed Sale shall once
again be subject to the rights of RemainCo set forth in this Section 9.1. 
Notwithstanding the foregoing in this Section 9.1, SpinCo shall not be required
to comply with the terms of this Section 9.1 with respect to any Transfer, in
one or a series of related transactions, of any Licensed Marks in connection
with (i) an Acquisition of SpinCo by a Third Party or (ii) (A) a pledge or other
grant, as collateral in connection with any indebtedness for borrowed money, a
security interest in or lien on any or all of its rights in, to and under the
Licensed IP or (B) an assignment, for securitization purposes, of any or all of
SpinCo’s rights in, to and under the Licensed IP.

 

Section 9.2                                    Transfer of RCI.  In the event
that RemainCo proposes to Transfer the RCI Business to a Third Party, the terms
and condition set forth in the TRC License Agreement shall govern with respect
to such Transfer.

 

Section 9.3                                    Transfer of WVRNA Business.  In
the event that RemainCo proposes to Transfer the WVRNA Business to a Third
Party, the terms and conditions set forth on Schedule L shall govern with
respect to such Transfer.

 

Section 9.4                                    Acquisitions Involving SpinCo. 
Subject to Section 9.1 and, during the Noncompetition Term, to Article III,
(x) SpinCo may be Acquired by, and (y) SpinCo may Acquire, any Person or
business; provided that no such Acquisition will relieve SpinCo of its
obligations under this Agreement.

 

Section 9.5                                    Acquisitions Involving RemainCo. 
RemainCo may be Acquired by, and RemainCo may Acquire, any Person or business,
subject, in each case, to the following terms:

 

(a)                                 Hotel-Branded VO Business.

 

(i)                                     If RemainCo is Acquired by, or RemainCo
Acquires, a Hotel- Branded VO Business, then during the Noncompetition Term,
without limiting (and subject to) Article III, such Hotel-Branded VO Business
must be operated as a Separate RemainCo Operation.

 

(ii)                                  If RemainCo is Acquired by, or RemainCo
Acquires, a Hotel- Branded VO Business, then, after the Noncompetition Term, for
the remainder of the Term, RemainCo shall not (A) Co-Locate any Licensed VO
Product (or any VOI sales desk therefor) and any VO Product of such
Hotel-Branded VO Business (or any VOI sales desk therefor); or (B) use any
Rewards Data or Reservation Data

 

18

--------------------------------------------------------------------------------


 

for the benefit of, or otherwise in connection with the operation and marketing
of, such Hotel-Branded VO Business.  RemainCo shall be permitted to market
Licensed VO Products and VO Products of any such Hotel-Branded VO Business
through RemainCo’s or through common Third Party distribution channels; provided
that in such case any Gross VOI Sales of such Hotel-Branded VO Business shall be
included in the Gross VOI Sales used to calculate the Gross Non- Affinity VOI
Sales.  For clarity, in the event that RemainCo operates such Hotel- Branded VO
Business as a Separate RemainCo Operation, the Gross VOI Sales of such
Hotel-Branded VO Business shall not be included in the Gross VOI Sales used to
calculate the Gross Non-Affinity VOI Sales.

 

(iii)                               For purposes of this Section 9.5(b),
(A) “Separate RemainCo Operation” shall mean a VO Business that satisfies all of
the following conditions: (I) neither such property or business, nor any VOI
sales desk therefor, is (x) Co- Located with any Licensed VO Product (or any VOI
sales desk therefor), or (y) directly exchangeable or interchangeable with
Licensed VO Products (including through Exchange Programs owned or operated by
or behalf of RemainCo); (II) it is sold through separate and distinct sales
locations and personnel (other than common regional-level management personnel)
from any Licensed VO Business, including separate Sales Facilities, and uses
separate and distinct Member Service Center personnel; (III) it is operated and
marketed without use of (or access to) any SpinCo Distribution Channels, any of
the Licensed VO Marks or any other Wyndham Marks (or any key word, ad word,
metatag or similar device that uses a Licensed VO Mark) or the Rewards Data or
Reservation Data; and (IV) it is not marketed or otherwise presented to
consumers as being operated in connection with any Licensed VO Business; and
(B) “Co-Located” and “Co-Locate” shall mean (I) located within the same physical
structure, (II) located within separate structures within the same resort or
other project, or (III) physically connected through other means, such as
shuttling or walking guests between properties.

 

(b)                                 Lodging Business.

 

(i)                                     If RemainCo is Acquired by a Lodging
Business, then during the Noncompetition Term, without limiting (and subject to)
Article III, RemainCo shall ensure that such Lodging Business is operated as a
Separate RemainCo Operation.  For clarity, any Acquisition by RemainCo of a
Lodging Business during the Noncompetition Term shall be subject to
Section 3.2(b).

 

(ii)                                  If RemainCo is Acquired by, or RemainCo
Acquires, a Lodging Business, then after the Noncompetition Term, for the
remainder of the Term, RemainCo shall not (A) Co-Locate any Licensed VO Product
(or any VOI check- in, reservations or sales desk therefor) and any Lodging Unit
of such Lodging Business (or any check-in, reservations or sales desk therefor);
or (B) operate or market such Lodging Business with the use of (or access to)
the Wyndham Rewards Program or any Rewards Data or Reservation Data.  RemainCo
shall be permitted to market Licensed VO Products and Lodging Units of any such
Lodging Business through RemainCo’s or through common Third Party distribution
channels.

 

19

--------------------------------------------------------------------------------


 

(iii)                               For purposes of this Section 9.5(c),
(A) “Separate RemainCo Operation” shall mean a Lodging Business that satisfies
all of the following conditions: (I) it is not Co-Located with any Licensed VO
Product (or any VOI sales desk therefor); (II) it is operated and marketed
without use of (or access to) any SpinCo Distribution Channels or the Rewards
Data or Reservation Data; and (III) it is not marketed or otherwise presented to
consumers as being operated in connection with any Licensed VO Business; and
(B) “Co-Located” and “Co- Locate” shall mean (I) located within the same
physical structure or (II) located within separate structures within the same
resort or other project.

 

(c)                                  Neither any Acquisition of any Person by
RemainCo, nor any Acquisition of RemainCo by any Person, shall relieve RemainCo
of its obligations under this Agreement.

 

ARTICLE X
OWNERSHIP, MAINTENANCE AND ENFORCEMENT OF LICENSED IP

 

Section 10.1                             Ownership of the Licensed IP.

 

(a)                                 RemainCo acknowledges that, as between
SpinCo and RemainCo, the Licensed IP is and shall be solely owned by SpinCo, and
that all use of the Licensed IP by RemainCo and its permitted sublicensees
(including all goodwill arising therefrom) shall inure to the benefit of SpinCo.

 

(b)                                 During the Term, RemainCo shall not use or
register any Trademark which is identical, or confusingly similar, to any
Trademark (or any Derivation thereof) included in the Licensed Marks, and,
further, RemainCo shall not challenge or assist any other Person in challenging
the validity or enforceability of, or SpinCo’s ownership of or other rights in,
the Licensed IP in any manner.

 

(c)                                  RemainCo hereby assigns, transfers and
conveys to SpinCo any and all rights in Trademarks, equities, goodwill, titles
or other rights in, to and under the Licensed IP that may have been or will be
obtained by RemainCo or any of its authorized assigns or which may have vested
or may vest in RemainCo or any of its authorized assigns as a result of its use
of the Licensed IP or other activities under this Agreement, and RemainCo will,
and shall cause its Affiliates to, at SpinCo’s cost and expense, execute any
instruments reasonably requested by SpinCo to confirm the foregoing.  No
consideration other than the mutual covenants and consideration of this
Agreement shall be necessary for any such assignment, transfer or conveyance.

 

Section 10.2                             Prosecution of Licensed Marks.

 

(a)                                 Existing Applications.  SpinCo shall
prosecute all applications for registration of any Trademarks included in the
Licensed Marks, at SpinCo’s cost and expense; provided, however, that RemainCo
shall reimburse SpinCo for all Third Party costs and expenses associated with
the prosecution of any Licensed Marks that are primarily used in the RemainCo
Field, in accordance with Section 11.5.  If SpinCo fails to timely prosecute any
Licensed Marks (including as a result of a determination by SpinCo that such
prosecution is not economically

 

20

--------------------------------------------------------------------------------


 

practicable), RemainCo shall have the right (but not the obligation), at its
cost and expense and subject to good faith consultation with SpinCo, to
prosecute such Licensed Marks, and SpinCo shall, at RemainCo’s cost and expense,
provide all reasonable cooperation and assistance requested by RemainCo in
connection therewith.  Notwithstanding the foregoing, SpinCo shall not be
required to prosecute, and RemainCo shall have no right to prosecute, any
application for a Licensed Mark if SpinCo reasonably determines such prosecution
could reasonably be expected to result, directly or indirectly, in (i) the
invalidity, unenforceability or voiding of, or other impairment to SpinCo’s
rights in any such Licensed Mark or any other Trademarks owned or controlled by
SpinCo (including any injury to the goodwill associated therewith) or (ii) the
loss or other impairment of SpinCo’s ability to apply for or obtain any
registration for any such Licensed Marks or any other Trademarks owned or
controlled by SpinCo.

 

(b)                                 New Applications.

 

(i)                                     RemainCo may, from time to time, request
in writing that SpinCo file an application to register any Licensed Mark for
which a registration does not currently exist (each, a “RemainCo-Requested
Application”).  Within thirty (30) days of receipt of a request by RemainCo for
a RemainCo-Requested Application, SpinCo shall file and prosecute such
RemainCo-Requested Application, provided, however, that if SpinCo believes the
filing of such application (or the issuance of any registration that results
therefrom) reasonably could be expected to result, directly or indirectly, in
(A) the invalidity, unenforceability or voiding of, or other impairment to,
SpinCo’s rights in any Licensed Marks, or any other Trademarks owned or
controlled by SpinCo (including any injury to the goodwill associated therewith)
or (B) the loss or other impairment of SpinCo’s ability to apply for or obtain
any registration for any Licensed Marks or any other Trademarks owned or
controlled by SpinCo, SpinCo shall notify RemainCo in writing of such belief (a
“RemainCo-Requested Application Response”).  Upon RemainCo’s receipt of the
RemainCo-Requested Application Response, the Parties shall cooperate in good
faith to address SpinCo’s concerns.  If SpinCo’s concerns are unable to be
addressed, as reasonably determined by SpinCo, SpinCo shall not be required to
file or prosecute such RemainCo-Requested Application.  SpinCo shall control the
prosecution of any RemainCo-Requested Application, and RemainCo shall reimburse
SpinCo for all Third Party costs and expenses associated with any
RemainCo-Requested Applications, and SpinCo shall invoice RemainCo for such
costs and expenses in accordance with Section 11.5.

 

(ii)                                  If, during the Term, SpinCo or any of its
Affiliates files new applications for registration of any Trademarks included in
the Licensed Marks for use in the RemainCo Field (including any
RemainCo-Requested Application), such applications, and any registration issuing
therefrom, shall automatically be deemed to be included in the Licensed Marks,
without the need for any further documentation or other action by any Party.

 

Section 10.3                             Maintenance of Licensed Marks.  SpinCo
shall maintain all registrations for the Licensed Marks (except where any
Licensed Mark is unable to be maintained under applicable Law), at SpinCo’s cost
and expense.  Notwithstanding the foregoing, SpinCo shall not be required

 

21

--------------------------------------------------------------------------------


 

to maintain any registration of any Licensed Mark if SpinCo reasonably
determines such maintenance is not economically practicable; provided that any
determination by SpinCo that maintenance of a Licensed Mark is not economically
practicable shall be without regard to which Party primarily uses such Licensed
Mark.  If SpinCo intends to abandon or permit to lapse any registration for a
Licensed Mark, SpinCo shall give RemainCo reasonable advance notice thereof, and
RemainCo shall have the right (but not the obligation), at its sole cost and
expense and subject to good faith consultation with SpinCo, to maintain such
Licensed Marks, and SpinCo shall, at RemainCo’s cost and expense, provide all
reasonable cooperation and assistance requested by RemainCo in connection
therewith.

 

Section 10.4                             Enforcement of Licensed Marks.  Each
Party shall promptly notify the other Party of any known, actual, suspected, or
threatened infringement or other violation of the Licensed Marks that could
reasonably be expected to be material; provided, however, that, with respect to
SpinCo, this obligation shall be limited to any such known, actual, suspected or
threatened infringement or other violation of the Licensed Marks in the RemainCo
Field.  SpinCo shall have the initial right, but not the obligation, to enforce
or threaten to enforce the Licensed Marks against any party, and to assert or
threaten to assert any of the Licensed Marks as a counterclaim against any Third
Party in any Action brought or threatened by such Third Party, in each case, at
SpinCo’s cost and expense, and RemainCo shall, at SpinCo’s cost and expense,
provide all reasonable cooperation and assistance requested by SpinCo in
connection therewith.  SpinCo shall retain all recoveries in an enforcement
proceeding it initiates.  If SpinCo intends not to enforce any Licensed Mark,
SpinCo shall give RemainCo reasonable advance notice thereof, and RemainCo shall
have the right (but not the obligation), in its own name and at its sole cost
and expense, and subject to good faith consultation with SpinCo, to enforce such
Licensed Marks, and SpinCo shall, at RemainCo’s cost and expense, provide all
reasonable cooperation and assistance requested by RemainCo in connection
therewith.  RemainCo shall retain all recoveries in an enforcement proceeding it
initiates.  Notwithstanding the foregoing, SpinCo shall not be required to
enforce or threaten to enforce, and RemainCo shall have no right to enforce, any
Licensed Marks if SpinCo reasonably determines such enforcement could reasonably
be expected to result, directly or indirectly, in (i) the invalidity,
unenforceability or voiding of, or other material impairment to SpinCo’s rights
in any such Licensed Mark or any other Trademarks owned or controlled by SpinCo
(including any injury to the goodwill associated therewith) or (ii) the loss or
other material impairment of SpinCo’s ability to apply for or obtain any
registration for any such Licensed Marks or any other Trademarks owned or
controlled by SpinCo.

 

Section 10.5                             Composite Marks.  Notwithstanding
anything set forth in this Article X, the terms and conditions set forth on
Schedule K shall govern with respect to the ownership, prosecution, maintenance
and enforcement of any Trademark that includes any Licensed Mark together with a
Trademark owned by RemainCo (or in which RemainCo desires to acquire ownership
through use or registration) (a “Composite Mark”).

 

ARTICLE XI
ROYALTY; PAYMENTS

 

Section 11.1                             Royalty.  In exchange for the licenses
and rights granted hereunder, subject to adjustment in accordance with
Section 11.2, RemainCo (or its designated Affiliate) shall pay to

 

22

--------------------------------------------------------------------------------


 

SpinCo (or its designated Affiliate) a royalty, payable in accordance
Section 11.5, in an amount equal to the sum of:

 

(a)                                 4.06% of Gross Non-Affinity VOI Sales; plus

 

(b)                                 the Affinity Royalty, if any; plus

 

(c)                                  one percent (1%) of Net VR Revenue.

 

Section 11.2                             Royalty Adjustment.  In the event the
Marketing Services Agreement terminates pursuant to Section 8.03(c) thereof
(and, for clarity, no other reason), as of the effectiveness of such
termination, the royalty payable on all Gross Affinity VOI Sales and all Gross
Non-Affinity VOI Sales shall be reduced to 3.5%.

 

Section 11.3                             Minimum Annual Royalty.  RemainCo
acknowledges and agrees that, for the duration of the Initial Term, in no event
shall the total annual Royalty payable to SpinCo (or its designated Affiliate)
hereunder be less than the Minimum Annual Royalty.  If, at the end of any given
calendar year, RemainCo has not paid Royalties equal to or greater than the
Minimum Annual Royalty, RemainCo (or its designated Affiliate) shall pay SpinCo
(or its designated Affiliate) the difference between the Minimum Annual Royalty
and the amounts actually paid by RemainCo (or its designated Affiliate) for such
calendar year (or portion thereof) (the “Minimum Annual Royalty Shortfall”), in
accordance with Section 11.5.

 

Section 11.4                             Minimum Annual Royalty Adjustment.  The
Parties acknowledge and agree that the Minimum Annual Royalty shall be reset to
a lower amount, such amount to be mutually agreed by the Parties, in the event
that (i) the Royalty payable to SpinCo hereunder is less than the Minimum Annual
Royalty for two (2) consecutive calendar years and (ii) RemainCo’s board of
directors determines in good faith that changes in the vacation ownership
industry or changes in RemainCo’s position in the vacation ownership industry
(excluding any changes by RemainCo primarily intended to reduce the Royalties
paid to SpinCo during such two (2) year period (or any portion thereof)) have
resulted in RemainCo being unlikely to generate Gross VOI Sales that meet the
Minimum Annual Royalty.

 

Section 11.5                             Payments.  RemainCo (or its designated
Affiliate) shall pay SpinCo (or its designated Affiliate) (i) the Royalty for
Gross VOI Sales that accrue for each calendar month within forty-five (45) days
of the end of such calendar month, (ii) with respect to the final calendar
month, the Minimum Annual Royalty Shortfall (if any) within forty-five (45) days
of the end of such calendar month and (iii) all other undisputed amounts payable
to SpinCo hereunder within forty-five (45) days of receipt of an invoice from
SpinCo for such amounts.  All amounts payable to SpinCo (or its designated
Affiliate) shall be paid in U.S. dollars via a wire transfer (or other method
reasonably designated by SpinCo) of immediately available funds, pursuant to
SpinCo’s commercially reasonable instructions.  In connection with making any
payments pursuant to subsections (i) and (ii) of this Section 11.5, RemainCo
shall provide to SpinCo a report (a “Royalty Report”), together with any
supporting documentation reasonably requested by SpinCo with respect to the
calculation by RemainCo of the Royalty amount or the Minimum Annual Royalty
Shortfall, as applicable.  In connection with making any payments pursuant to
subsection (iii) of

 

23

--------------------------------------------------------------------------------


 

this Section 11.5, SpinCo shall provide to RemainCo any supporting documentation
reasonably requested by RemainCo with respect to the amounts.

 

Section 11.6                             Interest on Late Payments.  If RemainCo
does not make any payment due under this Agreement within fourteen (14) days
after its due date, RemainCo shall pay interest from the due date until the date
of payment compounded monthly, at the interest rate equal to the LIBOR Rate plus
nine percent (9%).

 

Section 11.7                             Taxes.  RemainCo shall bear and be
solely responsible for all taxes, duties and deductions (including any sales,
value added, use, excise, gross receipts, income, goods and service taxes, stamp
or other duties, fees, deductions, withholdings or other payments, and including
penalties and interest as a result of failure to comply) (collectively, “Taxes”)
levied on, deducted or withheld from, or assessed or imposed on any payments
made by, RemainCo hereunder.  If SpinCo or its designee pays any such amounts
due, then RemainCo must reimburse SpinCo therefor; provided that any such
payment shall be net of credits or refunds available to SpinCo with respect to
such amounts due.  RemainCo and SpinCo shall, with respect to any Tax described
in this Section 11.7, cooperate in good faith to reduce such Tax (including the
deduction or withholding of such Tax), and shall, to the extent permitted by
applicable Law, provide forms, invoices or other documentation to one another
that would reduce such Tax (including any deduction or withholding).

 

Section 11.8                             Letter of Credit.

 

(a)                                 If during the Term, (i) RemainCo were to
suffer a downgrade to its senior debt credit rating to below B (as rated by
Standard & Poor’s) or below B2 (as rated by Moody’s Investors Services, Inc.),
(ii) RemainCo were to no longer have its debt securities rated by any nationally
recognized credit rating agencies, (iii) RemainCo informs SpinCo that it (or any
direct or indirect parent thereof) intends to file or commence any voluntary
insolvency or bankruptcy proceeding or that it reasonably believes that any
creditor or lender intends to commence any involuntary insolvency or bankruptcy
proceeding or foreclose on any collateral with respect to RemainCo (or any
direct or indirect parent thereof), (iv) RemainCo (or any direct or indirect
parent thereof) retains any counsel to assist with any insolvency or bankruptcy
proceeding or has begun utilizing any existing counsel to assist with any
insolvency or bankruptcy proceeding, in each case with respect to RemainCo (or
any direct or indirect parent thereof), or (v) RemainCo’s board of directors (or
other governing body) (or the board of directors (or other governing body) of
any direct or indirect parent thereof) has approved or authorized any decision
to file or commence any insolvency or bankruptcy proceeding with respect to
RemainCo (or any direct or indirect parent thereof), then, RemainCo shall
promptly notify SpinCo of the occurrence of any such circumstances set forth in
clauses (i) through (v) of this Section 11.8, as applicable, and upon the demand
of SpinCo, RemainCo shall be required to post a letter of credit or similar
security obligation reasonably acceptable to SpinCo in an amount equal to two
(2) times an amount equal to the Royalty owed by RemainCo to SpinCo hereunder
during the twelve (12)-month period ending on the date that RemainCo notifies
SpinCo of the occurrence of any such circumstance set forth in clauses
(i) through (v) of this Section 11.8, which shall include a pro-rata portion of
the Minimum Annual Royalty owed with respect to such twelve (12)-month period,
as applicable, in respect of its obligation to pay amounts due under this
Article XI.  For the avoidance of doubt, the posting of such a letter of credit
or similar security obligation shall in no event relieve RemainCo

 

24

--------------------------------------------------------------------------------


 

of its obligations under this Article XI, and shall not result in a cap on
RemainCo’s liabilities with respect thereto or otherwise under this Agreement.

 

(b)                                 If, during the Term, RemainCo (i) fails,
twice consecutively, to pay the Royalty amounts due under this Agreement in
accordance with Section 11.5 or (ii) fails to pay the Minimum Annual Royalty
Shortfall (excluding any instance where the shortfall in the total Royalties due
to SpinCo do not exceed one million U.S. dollars ($1,000,000)), and each such
failure is not cured within thirty (30) days following written notice from
SpinCo, delivered after the due date for such payment, notifying RemainCo that
such payment is overdue, SpinCo shall notify RemainCo thereof, and RemainCo
shall have fifteen (15) days to cure such failure (or, in the case of (i) above,
such second failure), failing which, upon the demand of SpinCo, RemainCo shall
be required to post a letter of credit or similar security obligation reasonably
acceptable to SpinCo in an amount equal to the greater of (x) the previous six
(6) months of Royalties payable to SpinCo and (y) one-half (1/2) of the Minimum
Annual Royalty, and SpinCo shall be entitled to draw from such letter of credit
or similar security obligation for all future past-due amounts.  In the event
such letter of credit or similar security obligation is exhausted, RemainCo
shall be required to replenish such letter of credit or similar security
obligation, in an amount equal to the greater of (x) the previous six (6) months
of Royalties payable to SpinCo and (y) one-half (1/2) of the Minimum Annual
Royalty.  If RemainCo fails to replenish such letter of credit or similar
security obligation, and RemainCo (A) fails again, twice consecutively, to pay
amounts due under this Agreement or (B) fails to pay the Minimum Annual Royalty
Shortfall (excluding any instance where the shortfall in the total Royalties due
to SpinCo do not exceed one million U.S. dollars ($1,000,000)), and each such
failure is not cured within thirty (30) days following written notice from
SpinCo, delivered after the due date for such payment, notifying RemainCo that
such payment is overdue, SpinCo may terminate this Agreement, upon written
notice to RemainCo.  For the avoidance of doubt, the posting of such a letter of
credit or similar security obligation shall in no event relieve RemainCo of its
obligations under this Article XI, and shall not result in a cap on RemainCo’s
liabilities with respect thereto or otherwise under this Agreement.

 

ARTICLE XII
ACCOUNTING AND REPORTS

 

Section 12.1                             Maintenance of Records.  RemainCo
shall, at its expense, maintain and preserve for at least five (5) years after
their creation or generation (or such longer period of time required by
applicable Law or RemainCo’s internal policies with respect thereto) complete
and accurate books, records and accounts of any VO Business operated by RemainCo
and the VR Business operated by RemainCo under or using any of the Licensed VR
Marks, in accordance with GAAP and all applicable Law.

 

Section 12.2                             Audit.

 

(a)                                 During the Term and for three (3) years
thereafter, SpinCo shall have the right, at any time (but not more than once per
calendar year, unless an audit reveals an understatement in such year), upon
reasonable advance notice to RemainCo, to have an independent third party
examine all books, records and accounts of RemainCo for the five (5) years
preceding such examination that relate to the calculation of the Royalty or the
Minimum Annual Royalty Shortfall (if any), and other amounts payable under this
Agreement where the calculation

 

25

--------------------------------------------------------------------------------


 

of such amount depends on information provided by RemainCo, and copy such
information that is reasonably necessary for, and relevant to, such audit. 
RemainCo shall provide such other assistance as may be reasonably requested by
such independent third party related to such audit.

 

(b)                                 If an examination or audit reveals that
RemainCo has made underpayments to SpinCo, RemainCo (or its designee) shall
promptly pay to SpinCo (or its designee) upon demand the amount underpaid plus
interest, which shall be calculated and accrue as described in Section 11.6.  If
RemainCo, in good faith, disputes that there was an underpayment, the Parties
shall review the books and records in a cooperative manner in an attempt to
resolve any discrepancy.

 

(c)                                  If an examination or audit reveals that
RemainCo has made overpayments to SpinCo, SpinCo (or its designee) shall
promptly pay to RemainCo (or its designee) upon demand the amount overpaid or
RemainCo may, at its option, deduct such amount from future Royalty payments
made pursuant to Section 11.5, noting such offset in the accompanying Royalty
Report.  If SpinCo does not pay RemainCo such overpaid amount within forty-five
(45) days after receiving documentation evidencing such overpayment reasonably
requested by SpinCo, SpinCo shall pay interest on such overpaid amount, which
shall be calculated and accrue as described in Section 11.6.

 

ARTICLE XIII
REPRESENTATIONS AND WARRANTIES

 

Section 13.1                             Disclaimer.  EXCEPT AS EXPRESSLY SET
FORTH HEREIN, EACH PARTY MAKES NO, AND HEREBY EXPRESSLY DISCLAIMS ANY AND ALL,
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED (INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY,
REGISTRABILITY, OR NON-INFRINGEMENT AND IMPLIED WARRANTIES ARISING FROM COURSE
OF DEALING OR COURSE OF PERFORMANCE) WITH RESPECT TO THIS AGREEMENT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS EXPRESSLY SET FORTH HEREIN,
REMAINCO ACKNOWLEDGES THAT EACH LICENSE GRANTED IN THIS AGREEMENT AND THE RIGHTS
UNDER THE LICENSED IP ARE PROVIDED “AS IS”.

 

Section 13.2                             Representations and Warranties of
RemainCo.  RemainCo hereby represents and warrants that:

 

(a)                                 it is a corporation duly organized, validly
existing and in good standing under the Laws of Delaware;

 

(b)                                 it has the requisite power and authority to
enter into this Agreement and to carry out the transactions contemplated hereby;

 

(c)                                  the execution and delivery by RemainCo of
this Agreement has been duly authorized and approved by all requisite corporate
action; and

 

(d)                                 this Agreement has been duly executed and
delivered by RemainCo and constitutes the legal, valid and binding obligations
of RemainCo, assuming due execution of this Agreement by the SpinCo Licensors,
enforceable against RemainCo in accordance with its

 

26

--------------------------------------------------------------------------------


 

respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar Laws affecting creditors’
rights generally or by general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at Law).

 

Section 13.3                             Representations and Warranties of
SpinCo.  Each SpinCo Licensor hereby represents and warrants that:

 

(a)                                 it is a corporation, limited liability
company or private limited company, as applicable, organized, validly existing
and in good standing under the Laws of jurisdiction specified in the preamble to
this Agreement;

 

(b)                                 it has the requisite power and authority to
enter into this Agreement and to carry out the transactions contemplated hereby;

 

(c)                                  the execution and delivery by such SpinCo
Licensor of this Agreement has been duly authorized and approved by all
requisite corporate, limited liability company or private limited company
action; and

 

(d)                                 this Agreement has been duly executed and
delivered by such SpinCo Licensor and constitutes the legal, valid and binding
obligations of such SpinCo Licensor, assuming due execution of this Agreement by
RemainCo, enforceable against such SpinCo Licensor in accordance with its
respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar Laws affecting creditors’
rights generally or by general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at Law).

 

ARTICLE XIV
INDEMNIFICATION; LIMITATIONS OF LIABILITY

 

Section 14.1                             Indemnification for Third Party Claims.

 

(a)                                 RemainCo agrees to indemnify, defend and
hold harmless SpinCo and its Affiliates, and their respective Related Parties
from and against any and all losses, costs, liabilities, damages, judgments,
settlements, fees, claims, taxes, demands and expenses (including commercially
reasonable attorneys’ fees and costs of suit) (“Losses”) arising from Third
Party claims (i) based upon RemainCo’s use of the Licensed IP, but excluding any
claims for which SpinCo is required to indemnify RemainCo under
Section 14.1(b) and (ii) alleging that RemainCo’s use of any High-Risk
Trademarks infringes or otherwise violates the Intellectual Property rights of
any Third Party.

 

(b)                                 SpinCo agrees to indemnify, defend and hold
harmless RemainCo and its Affiliates, and their respective Related Parties from
and against any and all Losses arising from Third Party claims alleging that
RemainCo’s use of the Licensed IP (but excluding any High-Risk Trademarks) in
accordance with the terms of this Agreement infringes or otherwise violates the
Intellectual Property rights of any Third Party.  For clarity, neither SpinCo
nor any other SpinCo Licensor shall be obligated to indemnify RemainCo for any
claims alleging that RemainCo’s use of any High-Risk Trademarks infringes or
otherwise violates the Intellectual Property rights of any Third Party.

 

27

--------------------------------------------------------------------------------


 

 

Section 14.2                             Disclaimer of Consequential Damages. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, EXCEPT IN THE CASE OF (I) A
PARTY’S INTENTIONAL BREACH OR REPUDIATION OF THIS AGREEMENT OR (II) ANY SPINCO
LICENSOR’S REJECTION OF THIS AGREEMENT PURSUANT TO SECTION 365 OF THE BANKRUPTCY
CODE OR ANY FOREIGN EQUIVALENT, UNDER NO CIRCUMSTANCES WHATSOEVER SHALL ANY
PARTY (OR ANY OF ITS RELATED PARTIES) BE LIABLE TO ANY OTHER PARTY (OR ANY OF
ITS RELATED PARTIES) IN CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR
OTHERWISE FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR PUNITIVE
DAMAGES OR ANY LOST PROFITS, LOSS OF USE, DAMAGE TO GOODWILL OR LOSS OF BUSINESS
IN CONNECTION WITH THIS AGREEMENT, EVEN IF IT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, AND EACH PARTY HEREBY WAIVES, ON BEHALF OF ITSELF
AND ITS RELATED PARTIES, ANY AND ALL CLAIMS FOR SUCH DAMAGES, INCLUDING ANY
CLAIM FOR LOST PROFITS, LOSS OF USE, DAMAGE TO GOODWILL OR LOSS OF BUSINESS
WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE; PROVIDED THAT THIS Section 14.2
SHALL NOT PREVENT A PARTY FROM RECOVERING IN RESPECT OF ANY DAMAGES AS MAY BE
RECOVERABLE BY A THIRD PARTY PURSUANT TO A CLAIM BY SUCH THIRD PARTY.

 

Section 14.3                             Successors and Assigns.  The provisions
of this Agreement and the obligations and rights hereunder shall be binding
upon, inure to the benefit of and be enforceable by (and against) the Parties
and their respective successors and permitted transferees.

 

ARTICLE XV
INSURANCE

 

During the Term and, except as otherwise set forth on Schedule J, for a period
of two (2) years thereafter, RemainCo shall maintain insurance to support its
obligations under this Agreement.  This insurance shall include those policies
and coverage amounts set forth on Schedule J (as may be amended from time to
time by mutual agreement of the Parties to account for changes in industry
standards with respect to the policies and coverage amounts customary for an
agreement of this nature).  In addition, without limiting any of RemainCo’s
obligations under Schedule J, RemainCo shall provide SpinCo with an annual
certificate evidencing the existence of this insurance coverage upon the
execution of this Agreement and within ten (10) Business Days of each
anniversary thereafter, and shall provide for a minimum of thirty (30) days’
notice of cancellation or any material change with regard to the policy.

 

ARTICLE XVI
TERM

 

Section 16.1                             Initial Term.  Unless earlier
terminated as provided herein, the initial term of this Agreement shall commence
on the Effective Date and shall continue until and expire one hundred (100)
years from the Effective Date (the “Initial Term”).

 

Section 16.2                             Tail Period.  Upon expiration of the
Initial Term, RemainCo shall have the option, but not the obligation, upon at
least twelve (12) months’ written notice to SpinCo prior to the expiration of
the Initial Term, to renew this Agreement for an additional term of thirty (30)

 

28

--------------------------------------------------------------------------------


 

years (the “Tail Period”, and together with the Initial Term, the “Term”). 
During the Tail Period, all rights and licenses granted to RemainCo under
Article I shall remain in full force and effect; provided, however, that the
rights and licenses granted in Section 1.1(a)(i) with respect to the use of the
Licensed IP in the RemainCo Core Field and in Section 1.1(b) with respect to use
of the Licensed VR IP in the operation of any VR Business in the Exclusive VR
Territory shall become non-exclusive and, for clarity, Article I shall be of no
further force or effect.  All other applicable terms and conditions of this
Agreement shall remain in force and effect during the Tail Period, including
RemainCo’s obligation to pay the Royalty.

 

ARTICLE XVII
DEFAULT AND TERMINATION

 

Section 17.1                             Deflagging.

 

(a)                                 In the event any Licensed VO Product is
operated in a manner that does not comply, in all material respects, with
Section 6.1, SpinCo may issue a written notice of breach to RemainCo with
respect to such Licensed VO Product.  If RemainCo fails to cure such breach, or
enter into a remediation arrangement with SpinCo containing terms reasonably
acceptable to SpinCo within twenty-one (21) days following receipt of such
notice from SpinCo, or fails to improve the performance of such Licensed VO
Product in accordance with such remediation arrangement, SpinCo shall issue
another written notice of breach to RemainCo with respect to such Licensed VO
Product, and the right of RemainCo to use the Licensed Marks in connection with
such Licensed VO Product shall immediately cease with respect to such Licensed
VO Product (such property, a “Deflagged Licensed VO Product”).  Except as set
forth in Section 17.2(b) or Section 17.2(c), the rights and remedies of SpinCo
set forth in this Section 17.1(a) shall be SpinCo’s sole and exclusive remedy
with respect to the failure of any Licensed VO Product to comply with
Section 6.1 of this Agreement.

 

(b)                                 In the event any Licensed VR Property is
operated in a manner that does not comply, in all material respects, with
Section 6.2, SpinCo may issue a written notice of breach to RemainCo with
respect to such Licensed VR Property.  If RemainCo fails to cure such breach, or
enter into a remediation arrangement with SpinCo containing terms reasonably
acceptable to SpinCo within twenty-one (21) days following receipt of such
notice from SpinCo, or fails to improve the performance of such Licensed VR
Property in accordance with such remediation arrangement, SpinCo shall issue
another written notice of breach to RemainCo with respect to such Licensed VR
Property, and the right of RemainCo to use the Licensed Marks in connection with
such Licensed VR Property shall immediately cease with respect to such Licensed
VR Property (such property, a “Deflagged Licensed VR Property”).  Except as set
forth in Section 17.2(b) or Section 17.2(c), the rights and remedies of SpinCo
set forth in this Section 17.1(b) shall be SpinCo’s sole and exclusive remedy
with respect to any failure of any Licensed VR Property to comply with
Section 6.2 of this Agreement.

 

(c)                                  In the event any Licensed VO Product or
Licensed VR Property becomes a Deflagged Licensed VO Product or Deflagged
Licensed VR Property in accordance with this Section 17.1, RemainCo shall have
the continuing right, for a period of up to six (6) months, to continue to use
the Licensed VO IP or the Licensed VR IP, as applicable, in accordance with the
terms of this Agreement; provided, however, that RemainCo shall remove all
indoor and outdoor

 

29

--------------------------------------------------------------------------------


 

signage on or inside such Deflagged Licensed VO Product or Licensed VR Property,
as applicable, within ten (10) Business Days following such deflagging.

 

Section 17.2                             SpinCo Termination.

 

(a)                                 SpinCo may terminate this Agreement in
accordance with Section 11.8(b).

 

(b)                                 In the event RemainCo materially breaches
Article VI of this Agreement on three (3) or more separate occasions within any
twelve (12) month period, and each such material breach is not remedied in all
material respects within thirty (30) days after written notice of such breach is
received by RemainCo from SpinCo describing such failure in reasonable detail
(which notice shall be sent by SpinCo within thirty (30) days of the date on
which SpinCo learns of such breach), SpinCo shall have the right to terminate
this Agreement upon written notice to RemainCo; provided, however, that (i) with
respect to a breach that cannot reasonably be cured within such period, RemainCo
shall establish a remediation plan for curing such breach that is reasonably
acceptable to SpinCo and, if RemainCo has meaningfully commenced to cure the
breach within the thirty (30) day period pursuant to such remediation plan and
diligently and continuously continues to prosecute such cure, such cure period
shall be extended for an additional thirty (30) days (for a total of sixty (60)
days), and (ii) with respect to a breach that, by its nature, is not capable of
being cured through the use of RemainCo’s commercially reasonable efforts, if
RemainCo, considering SpinCo’s recommendations in good faith, diligently and
promptly takes measures to mitigate any damage caused (or that will be caused)
by such breach and to prevent such breach (and any similar breach) from
reoccurring, such breach shall not be considered in determining the number of
breaches occurring in any given twelve (12)-month period.

 

(c)                                  In the event RemainCo materially breaches
Article VI of this Agreement, and the impact of such breach has had or will have
a material adverse effect on the goodwill associated with the Licensed Marks,
taken as a whole, and such breach is not remedied in all material respects
within thirty (30) days after written notice of such breach is received by
RemainCo from SpinCo describing such failure in reasonable detail (which notice
shall be sent by SpinCo within thirty (30) days of the date on which SpinCo
learns of such breach), SpinCo shall have the right to terminate this Agreement
upon written notice to RemainCo; provided, however, that (i) with respect to a
breach that cannot reasonably be cured within such period, RemainCo shall
establish a remediation plan for curing such breach that is reasonably
acceptable to SpinCo and, if RemainCo has meaningfully commenced to cure the
breach and/or default within the thirty (30) day cure period pursuant to such
remediation plan and diligently and continuously continues to prosecute such
cure, such cure period shall be extended for an additional ninety (90) days (for
a total of one hundred and twenty (120) days) and (ii) with respect to a breach
that, by its nature, is not capable of being cured through the use of RemainCo’s
commercially reasonable efforts, if RemainCo, considering SpinCo’s
recommendations in good faith, diligently and promptly takes measures to
mitigate any damage caused (or that will be caused) by such breach and prevent
such breach (and any similar breach) from reoccurring, SpinCo shall have no
right to terminate this Agreement.

 

(d)                                 In the event RemainCo materially breaches
its obligations under Article III, and such breach is not remedied in all
material respects within twelve (12) months after written notice of such breach
is received by RemainCo from SpinCo, SpinCo shall have the right to

 

30

--------------------------------------------------------------------------------


 

terminate this Agreement upon written notice to SpinCo; provided, however, that
during such twelve (12) month cure period, SpinCo has reasonably sought all
other rights and remedies it may have at Law or in equity with respect to such
breach.

 

Section 17.3                             RemainCo Termination.

 

(a)                                 In the event SpinCo materially breaches
Section 2.1(a) of this Agreement, and such breach is not remedied in all
material respects within six (6) months after written notice of such breach is
received by SpinCo from RemainCo, RemainCo shall have the right to terminate
this Agreement upon written notice to SpinCo; provided, however, that during
such six (6) month cure period, RemainCo has reasonably sought all other rights
and remedies it may have at Law or in equity with respect to such breach.

 

(b)                                 In the event SpinCo materially breaches its
obligations under Article III, and such breach is not remedied in all material
respects within twelve (12) months after written notice of such breach is
received by SpinCo from RemainCo, RemainCo shall have the right to terminate
this Agreement upon written notice to SpinCo; provided, however, that during
such twelve (12) month cure period, RemainCo has reasonably sought all other
rights and remedies it may have at Law or in equity with respect to such breach.

 

(c)                                  In the event SpinCo enters into and
consummates an agreement for the Transfer of any Licensed Marks to a Third
Party, has not complied with Section 9.1 of this Agreement and fails to cure
such breach within fifteen (15) days written notice thereof from RemainCo,
RemainCo shall have the right to terminate this Agreement upon written notice to
SpinCo.

 

Section 17.4                             No Other Rights to Terminate.  The
Parties acknowledge and agree that, except as expressly set forth in
Section 11.8(b), Section 17.2 and Section 17.3, this Agreement may not be
terminated by any Party.

 

Section 17.5                             Effect of Termination.

 

(a)                                 In the event of the expiration or earlier
termination of this Agreement:

 

(i)                                     except in the case of a termination by
RemainCo pursuant to Section 17.3, all Royalties payable to SpinCo during the
Initial Term (or if such termination occurs during the Tail Period, the Tail
Period) shall automatically become due, and RemainCo shall promptly pay all
Royalties due to SpinCo in respect of the remainder of the Initial Term or Tail
Period, as applicable; provided, however, that the Minimum Annual Royalty shall
not apply after the termination of this Agreement.

 

(ii)                                  In the event of the expiration or earlier
termination of this Agreement, except for the wind-down rights granted pursuant
to Section 17.5(c), RemainCo shall promptly cease all use of the Licensed IP,
including by (A) ceasing to create new advertising, marketing and promotional
materials in any form or media that contain the Licensed Marks; (B) ceasing all
use of SpinCo Confidential Information; (C) deleting all uses of the Licensed
Marks from all websites and

 

31

--------------------------------------------------------------------------------


 

Social Media Assets in RemainCo’s possession or under RemainCo’s control;
(D) filing to change all Corporate Names that contain any Licensed Marks;
(E) ceasing using all other Licensed IP; (F) ceasing using all business cards,
stationery, brochures, portable signage and all other printed matter and
collateral that is visible to the public and bears the Licensed Marks; and
(G) removing the Licensed Marks from, or obscuring the Licensed Marks on, all
outdoor signage.

 

(iii)                               In the event of the expiration or earlier
termination of this Agreement for any reason, RemainCo shall at SpinCo’s cost
and expense transfer to SpinCo all Internet domain names registered to, or
otherwise controlled by, RemainCo or any of its Affiliates that incorporate any
of the Licensed Marks (or any Derivations thereof) in any Internet domain name.

 

(b)                                 Notwithstanding the foregoing, upon
expiration or earlier termination of this Agreement, RemainCo shall have the
continuing right on a non-exclusive basis, for a period of (i) up to six
(6) months, in the event of any termination by SpinCo pursuant to Section 17.2
and (ii) up to nine (9) months, in the event of any other termination or the
expiration of this Agreement, to continue to use the Licensed IP in accordance
with the terms of this Agreement.

 

(c)                                  No termination right of, or the exercise of
any such right by, the Parties hereunder shall limit the rights or remedies that
any Party may have at Law or in equity.

 

Section 17.6                             Survival.  Any provision of this
Agreement that expressly contemplates performance or observance subsequent to
any termination or expiration of this Agreement, including Sections 1.3, 4.5,
10.1(a), 10.1(c), 11.5, 11.6, 11.7 and 17.5, and Articles 12, 13, 14, 15, 18, 19
and 20, shall survive expiration or termination of this Agreement for any
reason.

 

ARTICLE XVIII
CONFIDENTIALITY

 

Section 18.1                             Confidentiality.  Notwithstanding any
termination of this Agreement, for a period of five (5) years from the
expiration or earlier termination of this Agreement (or, in the case of trade
secrets, until such trade secrets no longer constitute trade secrets under
applicable Law), Receiving Party shall hold, and shall cause its Related Parties
to hold, in strict confidence, and not to disclose or release or use, without
the prior written consent of Disclosing Party, any and all Confidential
Information concerning Disclosing Party.  Receiving Party may only use
Confidential Information of Disclosing Party solely to exercise its rights and
fulfill its obligations hereunder.  Receiving Party agrees that it shall not
disclose Confidential Information to any Third Party without the prior written
consent of Disclosing Party, except as set forth in Section 18.2 or as otherwise
expressly permitted under this Agreement.

 

Section 18.2                             Permitted Disclosures.

 

(a)                                 Receiving Party may disclose Confidential
Information between and among its Affiliates and Related Parties, to the extent
necessary to exercise its rights and fulfill its obligations hereunder.

 

32

--------------------------------------------------------------------------------


 

(b)                                 Receiving Party may disclose Confidential
Information (i) if Receiving Party is required or compelled to disclose any such
Confidential Information by judicial or administrative process or by other
requirements of applicable Law or stock exchange rule, (ii) as required in
connection with any legal or other proceeding by Receiving Party against
Disclosing Party (or vice versa), and (iii) as necessary in order to permit a
Party to prepare and disclose its financial statements, Tax Returns or other
required disclosures.  Notwithstanding the foregoing, in the event that any
demand or request for disclosure of Confidential Information is made pursuant to
clauses (i) or (ii) above, Receiving Party shall promptly notify Disclosing
Party of the existence of such request or demand and shall provide Disclosing
Party a reasonable opportunity to seek an appropriate protective order or other
remedy, which Receiving Party will cooperate in obtaining.  In the event that
such appropriate protective order or other remedy is not obtained, Receiving
Party shall furnish only that portion of the Confidential Information that is
legally required to be disclosed and shall use commercially reasonable steps to
ensure that confidential treatment is accorded such information.

 

Section 18.3                             Return of Confidential Information. 
Upon the expiration or other termination of this Agreement, or at any other time
upon the written request of Disclosing Party, Receiving Party shall promptly
return to Disclosing Party or, at Disclosing Party’s request, destroy all
Confidential Information of Disclosing Party in Receiving Party’s possession or
control, together with all copies, summaries and analyses thereof, regardless of
the format in which such Confidential Information exists or is stored.  In the
case of destruction, upon Disclosing Party’s request, Receiving Party shall
promptly send a written certification that destruction has been accomplished to
Disclosing Party.  Notwithstanding the foregoing, however, Receiving Party is
entitled to retain one copy of such Confidential Information for the sole
purpose of complying with its obligations under applicable Law or this Agreement
or to the extent necessary to exercise its rights under Section 17.5(c).  With
regard to Confidential Information stored electronically on backup tapes,
servers or other electronic media, except to the extent required by applicable
Law, the Parties agree to use commercially reasonable efforts to destroy such
Confidential Information without undue expense or business interruption;
provided, however that Confidential Information so stored is subject to the
obligations of confidentiality and non-use contained in this Agreement for as
long as it is stored.

 

ARTICLE XIX
GOVERNING LAW AND DISPUTE RESOLUTION

 

Section 19.1                             Dispute Resolution.

 

(a)                                 In the event of any dispute, controversy or
claim arising out of or in connection with this Agreement (including its
formation, interpretation, breach or termination, and whether contractual or
non-contractual in nature) (a “Dispute”), the general counsels of the Parties
shall seek to amicably resolve such Dispute for a period of thirty (30) days. 
If the general counsels of the Parties are unable to resolve such Dispute within
such thirty (30) days period, each Party may serve written notice of the Dispute
on the other Party (a “Dispute Notice”), after which the chief executive
officers of the Parties shall negotiate for a reasonable period of time
following receipt of a Dispute Notice to seek to amicably resolve such Dispute;
provided that such period shall not, unless otherwise agreed by the Parties in
writing, exceed forty-five (45) days from the time of receipt by a Party of a
Dispute Notice.

 

33

--------------------------------------------------------------------------------


 

(b)                                 In the event that the Parties are unable to
resolve a Dispute in accordance with Section 19.1(a), a Party may request that
such Dispute be finally settled by arbitration under the then-existing
Commercial Rules of the American Arbitration Association (the “Rules”), except
as such Rules may be modified by the terms hereof.  The seat of the arbitration
shall be New York City, New York.  Within twenty (20) days of requesting that
such Dispute be submitted to arbitration, each Party shall designate one
(1) arbitrator, and the two (2) arbitrators so appointed shall jointly designate
the third arbitrator.  The proceedings shall be conducted in the English
language.  All matters relating to the arbitration or the award, and any
negotiations, conferences and discussions pursuant to this Section 19.1 shall be
treated as Confidential Information and shall be subject to Article XVIII of
this Agreement.  Judgment upon any award rendered may be entered in any court
having jurisdiction over the relevant Party or its assets.  The costs associated
with arbitration shall be borne by the losing Party, or if no Party is readily
ascertainable as the losing Party based on the arbitral award, borne by the
Parties evenly or as the Parties may otherwise agree.  The receipt of a Dispute
Notice associated with a specified Dispute pursuant to Section 19.1(a) shall
toll the running of any applicable statute of limitations associated with the
Dispute, until the Parties have jointly determined in writing that they are
unable to resolve the Dispute, or the Dispute is resolved in accordance with
this Section 19.1(b).

 

(c)                                  Neither Section 19.1(a) nor
Section 19.1(a) shall prohibit a Party from seeking injunctive relief from any
court of competent jurisdiction in the event of a breach or prospective breach
of this Agreement by the other Party where such relief is available under
applicable Law.  The Parties acknowledge and agree that, in the event any Party
seeks injunctive relief in the event of a breach or prospective breach of this
Agreement, the prevailing Party shall be entitled to reimbursement from the
non-prevailing party for commercially reasonable attorneys’ fees and costs
incurred in connection with seeking such relief.

 

Section 19.2                             Governing Law.  THIS AGREEMENT
(INCLUDING ANY ARBITRATION UNDERTAKEN IN ACCORDANCE WITH Section 19.1) SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, INCLUDING ITS STATUTE OF LIMITATIONS, WITHOUT GIVING EFFECT TO ANY
CONFLICTS OF LAW PRINCIPLES OR OTHER RULES THAT WOULD RESULT IN THE APPLICATION
OF THE LAWS OF A DIFFERENT JURISDICTION.

 

Section 19.3                             Consent to Jurisdiction.  Subject to
the provisions of Section 19.1, each of the Parties irrevocably submits to the
exclusive jurisdiction of any state or federal court located within New York
County (the “New York Courts”), for the purposes of any suit, action or other
proceeding to compel arbitration or for provisional relief in aid of arbitration
in accordance with Section 19.1 or to prevent irreparable harm, and to the
non-exclusive jurisdiction of the New York Courts for the enforcement of any
award issued thereunder.  Each of the Parties further agrees that service of any
process, summons, notice or document by U.S. registered mail to such Party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding with respect to any matters to which it has submitted
to jurisdiction in this Section 19.3.  Each of the Parties irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the New York Courts, and hereby further irrevocably and
unconditionally

 

34

--------------------------------------------------------------------------------


 

waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.

 

Section 19.4                             Waiver of Jury Trial.  EACH OF THE
PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE PARTIES HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 19.4.

 

Section 19.5                             Continuity of Service Performance. 
Unless otherwise agreed in writing, the Parties will continue to provide service
and honor all other commitments under this Agreement during the course of
dispute resolution pursuant to the provisions of this Article XIX with respect
to all matters not subject to such dispute resolution.

 

ARTICLE XX
MISCELLANEOUS

 

Section 20.1                             Recordation.  Each Party acknowledges
and agrees that the other Party may, with prior written notice to the other
Party, record a short form of this Agreement in the form mutually agreed by the
Parties with any applicable Governmental Entity as may be necessary or
desirable, including, with respect to RemainCo, to record and perfect its rights
hereunder under any applicable Law.

 

Section 20.2                             Complete Agreement; Construction.  This
Agreement, including the Exhibits and Schedules, shall constitute the entire
agreement between the Parties with respect to the subject matter hereof and
shall supersede all previous negotiations, commitments and writings with respect
to such subject matter.  In the event of any inconsistency between this
Agreement and any Schedule or Exhibit hereto, this Agreement shall prevail.

 

Section 20.3                             Counterparts.  This Agreement may be
executed in more than one counterparts, all of which shall be considered one and
the same agreement, and shall become effective when one or more such
counterparts have been signed by each Party and delivered to the other Party.

 

Section 20.4                             Relationship of the Parties.  Each
Party hereby acknowledges that the Parties are separate entities, each of which
has entered into this Agreement for independent business reasons.  The
relationships of the Parties hereunder are those of independent contractors and
nothing in this Agreement is intended or shall be deemed to constitute a
partnership, agency, employer-employee or joint venture relationship between the
Parties.  The Parties’ obligations and

 

35

--------------------------------------------------------------------------------


 

rights in connection with the subject matter hereof are solely as specifically
set forth in this Agreement (including in any Schedule or Exhibit hereto), and
each Party acknowledges and agrees that they owe no fiduciary or other duties or
obligations to each other by virtue of any relationship created by this
Agreement.

 

Section 20.5                             Notices.  All notices, requests,
claims, demands and other communications under this Agreement shall be in
writing and shall be given or made (and shall be deemed to have been duly given
or made upon receipt) by delivery in person, by overnight courier service, by
facsimile with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 20.5):

 

(a)                                 To SpinCo:

 

Wyndham Hotels & Resorts, Inc. 
22 Sylvan Way
Parsippany, NJ 07054
Attn:                                                                    Office
of the General Counsel
Facsimile:                                         973-753-6760

 

(b)                                 To RemainCo:

 

Wyndham Destinations, Inc. 
6277 Sea Harbor Drive
Orlando, FL 32821
Attn:                                                                    Office
of the General Counsel
Facsimile:                                         407-626-5222

 

Section 20.6                             Waivers.  The failure of any Party to
require strict performance by the other Party of any provision in this Agreement
will not waive or diminish that Party’s right to demand strict performance
thereafter of that or any other provision hereof.

 

Section 20.7                             Amendments.  This Agreement may not be
modified or amended except by an agreement in writing signed by each of the
Parties.

 

Section 20.8                             Assignment; Financing.

 

(a)                                 Except as otherwise provided in this
Agreement, RemainCo may not assign (including by operation of Law), or mortgage,
pledge, encumber or grant a security interest in or lien against its rights
under, this Agreement, in whole or in part, without the prior written consent of
SpinCo, except that RemainCo may assign this Agreement in its entirety, with
written notice to SpinCo, (i) to an Affiliate solely (A) as part of an internal
reorganization or restructuring for tax, administrative or other similar
purposes and (B) if such Affiliate is the ultimate parent entity of RemainCo or
otherwise has the power to control the actions of all of RemainCo’s Affiliates
receiving the benefit of this Agreement; or (ii) subject to Section 9.5, in
connection with an Acquisition of RemainCo which involves either (A) a merger,
consolidation or other similar transaction in which RemainCo is not the
surviving entity or (B) a sale of all or substantially all of

 

36

--------------------------------------------------------------------------------


 

RemainCo’s assets; provided, in each case, that such Affiliate, or the surviving
entity of such merger, consolidation or other similar transaction or the
transferee of such assets, as applicable, shall agree in writing, reasonably
satisfactory to SpinCo, to be bound by the terms of this Agreement (including
Article III) as if named as a “Party” hereto.

 

(b)                                 Except as otherwise provided in this
Agreement, SpinCo may not assign this Agreement, in whole or in part, without
the prior written consent of RemainCo, except that SpinCo may, subject to
compliance with Section 9.1, assign (i) this Agreement in its entirety to any
Person to whom all of the Licensed IP is Transferred; provided that (A) the
transferee and the ultimate parent entity of such transferee must expressly
agree in writing to be bound by the terms and conditions of this Agreement
(including Article III), and (B) in no event may SpinCo assign its rights under
Section 3.2(b) or Section 3.2(c) to such Person; and (ii) the relevant portion
of this Agreement, in the event a portion of the Licensed IP is Transferred to
any Person, provided that (A) the transferee and the ultimate parent entity of
such transferee must expressly agree in writing to be bound by the terms and
conditions of this Agreement applicable to such Licensed IP and the terms of
Article III, and (B) in no event may SpinCo assign its rights under
Section 3.2(b) or Section 3.2(c) to such Person.  Notwithstanding anything to
the contrary set forth in this Agreement, no such assignment of this Agreement,
or any or all of the Licensed IP, by SpinCo shall relieve SpinCo of its
obligations under Article III for the duration of the Noncompetition Term.

 

(c)                                  Notwithstanding Section 20.8(a), in
connection with any indebtedness for borrowed money, RemainCo may pledge,
encumber or grant a security interest in or lien against, its rights under this
Agreement, without SpinCo’s consent, in connection with the pledge of, or grant
of a security interest in or lien upon, all or substantially all of the assets
of RemainCo to which this Agreement relates; provided, that RemainCo shall use
commercially reasonable efforts to provide SpinCo reasonable advance written
notice thereof.

 

(d)                                 SpinCo may (i) pledge, encumber or otherwise
grant, as collateral in connection with any indebtedness for borrowed money, a
security interest in or lien against any or all of its rights in, to and under
the Licensed IP or (ii) assign, for securitization purposes, any or all of its
rights in, to and under the Licensed IP; provided, that in each case, (x) SpinCo
must provide RemainCo reasonable advance notice of the pledge or other grant of
any such security interest or lien, or any such assignment, and (y) without
limiting any rights of RemainCo under applicable Law, any such security interest
or lien is pledged or otherwise granted, or such assignment is made, expressly
subject to the licenses and other rights granted to RemainCo under this
Agreement, including, for clarity, the rights granted to RemainCo under
Section 9.1 of this Agreement.  In the event that SpinCo pledges or otherwise
grants a security interest in or lien on, or assigns for securitization
purposes, any or all of its rights in, to or under the Licensed IP pursuant to
this Section 20.8(d) and SpinCo anticipates that it may default on such pledge,
grant or assignment, SpinCo shall notify RemainCo of such anticipated default,
and RemainCo shall reasonably cooperate with SpinCo, at SpinCo’s cost and
expense, to avoid such anticipated default.  In the event that the Parties are
unable to avoid such default and SpinCo defaults on any payment obligation,
without limiting any other rights and remedies RemainCo may have at Law or in
equity with respect to such default, RemainCo shall have the right to step in
and cure such payment default on behalf of SpinCo and set-off such amount
against any future Royalty or Minimum Annual

 

37

--------------------------------------------------------------------------------


 

Royalty Shortfall payments due hereunder.  The mechanism and timing for any such
set-off shall be agreed to by the Parties in good faith.

 

(e)                                  No assignment of this Agreement, in whole
or in part, shall relieve any Party of the performance of any accrued obligation
that such Party may have under this Agreement at the time of such assignment. 
Any attempted assignment of, or mortgage, pledge, encumbrance or grant of a
security interest in or lien against any rights under, this Agreement not in
accordance with this Section 20.8 shall be null and void ab initio.

 

Section 20.9                             Affiliates.  Each of the Parties shall
cause its controlled Affiliates to perform, and hereby guarantees its controlled
Affiliates’ performance of, all actions, agreements and obligations set forth
herein.  All references to “RemainCo” and “SpinCo” shall include their
respective controlled Affiliates unless otherwise expressly set forth herein.

 

Section 20.10                      Third Party Beneficiaries.  Except as set
forth in Section 14.1, this Agreement is solely for the benefit of the Parties
(and, where applicable, their Affiliates) and shall not confer upon Third
Parties any remedy, claim, liability, reimbursement, claim of action or other
right in excess of those existing without reference to this Agreement.

 

Section 20.11                      Title and Headings.  Titles and headings to
sections herein are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.

 

Section 20.12                      Exhibits and Schedules.  The Exhibits and
Schedules shall be construed with and as an integral part of this Agreement to
the same extent as if the same had been set forth verbatim herein.

 

Section 20.13                      Severability.  In the event any one or more
of the provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.  The Parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 20.14                      Force Majeure.  No Party (or any Person
acting on its behalf) shall have any liability or responsibility for failure to
fulfill any obligation (other than a payment obligation) under this Agreement,
so long as and to the extent to which the fulfillment of such obligation is
prevented, frustrated, hindered or delayed as a consequence of circumstances of
Force Majeure.  A Party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such event: (a) notify the
other applicable Parties of the nature and extent of any such Force Majeure
condition and (b) use due diligence to remove any such causes and resume
performance under this Agreement as soon as feasible.

 

Section 20.15                      Interpretation.  The Parties have
participated jointly in the negotiation and drafting of this Agreement.  This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting or causing any
instrument to be drafted.

 

38

--------------------------------------------------------------------------------


 

Section 20.16                      Bankruptcy.

 

(a)                                 All rights and licenses granted to RemainCo
under or pursuant to this Agreement are, and will otherwise be deemed to be, for
purposes of the Title 11 of the U.S. Code, as amended from time to time (the
“Bankruptcy Code”), a license of rights to “intellectual property” as defined
under Section 101 of the Bankruptcy Code.  The Parties agree that RemainCo will
retain and may fully exercise all of its respective rights and elections as a
licensee of intellectual property under the Bankruptcy Code.  The Parties
further agree and acknowledge that enforcement by RemainCo of any of its
respective rights under Section 365(n) of the Bankruptcy Code in connection with
this Agreement shall not violate the automatic stay of Section 362 of the
Bankruptcy Code and waive any right to object on such basis.  If any SpinCo
Licensor commences a case under the Bankruptcy Code following the Effective Date
or otherwise becomes the subject of a case under the Bankruptcy Code commenced
following the Effective Date, voluntarily or involuntarily, in addition to and
not in lieu of any other right or remedy RemainCo may have under this Agreement
or Section 365(n) of the Bankruptcy Code, RemainCo shall have the right to
obtain, and such SpinCo Licensor or any trustee for such SpinCo Licensor or its
assets shall, at RemainCo’s written request to such SpinCo Licensor, deliver a
copy of all embodiments held by such SpinCo Licensor of any Intellectual
Property rights licensed to RemainCo under or pursuant to this Agreement,
including such embodiments necessary for RemainCo to exercise its rights
hereunder.  In addition, such SpinCo Licensor shall take all steps reasonably
requested by RemainCo to perfect, exercise and enforce its rights hereunder,
including filings in the U.S. Copyright Office, U.S. Patent and Trademark Office
or other similar Governmental Entity, and under the Uniform Commercial Code.

 

(b)                                 To the extent any license of rights under or
pursuant to this Agreement does not constitute a license to “intellectual
property” as defined under Section 101 of the Bankruptcy Code, each SpinCo
Licensor hereby acknowledges and agrees that: (i) this Agreement is a material
inducement and RemainCo is relying on this Agreement in connection with its
business; (ii) this Agreement gives such SpinCo Licensor sufficient control over
the quality of the products and services offered by RemainCo under the Licensed
Marks; (iii) the transactions contemplated by the SDA and this Agreement have
been substantially performed, this Agreement does not contain any material,
on-going obligations on RemainCo relevant to the standard governing executor
contracts, and therefore, this Agreement is not an executory contract; (iv) such
SpinCo Licensor (and any debtor-in-possession or trustee of the business of such
SpinCo Licensor) cannot and shall not attempt to reject this Agreement pursuant
to Section 365 of the Bankruptcy Code or any foreign equivalent; and (v) in the
event such SpinCo Licensor (or any debtor-in-possession or trustee of the
business of such SpinCo Licensor) does seek to reject this Agreement and in the
event such relief is granted, (A) such rejection shall be treated merely as
breach of the contract and not its avoidance, rescission, or termination,
(B) such rejection does not terminate RemainCo’s right to use such license and
has no effect upon the contract’s continued existence, (C) RemainCo may elect
rights under Section 365(n) of the Bankruptcy Code or any foreign equivalent,
and (D) RemainCo shall be entitled to seek other equitable treatment relating to
such rejection.

 

Section 20.17                      Non-Circumvention.  No Party shall structure
or enter into any transaction, or take any other action, designed to avoid, or
for the purpose of avoiding, the intent of the Parties in entering into this
Agreement.  To the extent any Party desires to structure or enter into any
transaction, or take any other action (in each case, for bona fide tax or other
purposes, and which

 

39

--------------------------------------------------------------------------------


 

is not designed or intended to avoid the observance or performance of any of the
terms of this Agreement), which would have a consequence under this Agreement
that is contrary to the intent of the Parties in entering into this Agreement,
then the Parties will reasonably cooperate and consider in good faith any
amendments to or waivers of this Agreement to cause any such consequences to be
consistent with the intended rights and obligations of the Parties under this
Agreement (provided that no Party’s consent to any such amendment or waiver
shall be unreasonably withheld).  By way of example only, in the event that a
Party enters into a transaction where the economic effect of such transaction is
that such Party is the Acquired Person, but the transaction structure is such
that such Party legally under the terms of this Agreement would be deemed to be
the Acquiring Person, then the preceding two sentences of this Section 20.17
would apply to such transaction.

 

[signature page follows]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

WYNDHAM DESTINATIONS, INC.

 

 

 

By:

/s/ Michael Hug

 

Name:

Michael Hug

 

Title:

Executive Vice President

 

 

 

 

 

WYNDHAM HOTELS & RESORTS, INC.

 

 

 

By:

/s/ David B. Wyshner

 

Name:

David B. Wyshner

 

Title:

Chief Financial Officer

 

 

 

 

 

WYNDHAM HOTELS AND RESORTS, LLC

 

 

 

By:

/s/ Nicola Rossi

 

Name:

Nicola Rossi

 

Title:

Chief Accounting Officer

 

 

 

 

 

WYNDHAM HOTEL GROUP EUROPE LIMITED

 

 

 

By:

/s/ Janice Titchener

 

Name:

Janice Titchener

 

Title:

Director

 

 

 

 

 

WYNDHAM HOTEL GROUP HONG KONG CO. LIMITED

 

 

 

By:

/s/ Shin Siow

 

Name:

Shin Siow

 

Title:

Director

 

 

 

 

 

WYNDHAM HOTEL ASIA PACIFIC CO. LIMITED

 

 

 

By:

/s/ Shin Siow

 

Name:

Shin Siow

 

Title:

Director

 

[Signature Page of License, Development and Noncompetition Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Definitions

 

As used in this Agreement, the following terms shall have the following meanings
(and all other capitalized terms used but not defined herein shall have the
meanings given to such terms in the SDA):

 

(1)                                 “Acquire”, including the correlative term
“Acquisition”, shall mean, with respect to any Person, business or assets, to
directly or indirectly acquire (whether in a single transaction or a series of
related transactions) (a) all or substantially all of the assets or Equity
Interests of such Person or business or (b) Control of such Person, business or
assets.

 

(2)                                 “Affiliate” shall mean, when used with
respect to a specified Person, a Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with such specified Person.  For the purposes of this definition, “control”,
when used with respect to any specified Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or other interests, by Contract or otherwise.  It is expressly agreed
that no Party shall be deemed to be an Affiliate of the other Party by reason of
having one or more directors in common or having the same Chairman of the board
of directors.

 

(3)                                 “Affinity Royalty” shall mean an amount
equal to the percentage set forth on the table below of Gross Affinity VOI
Sales.

 

Year

 

Percentage

 

2018

 

9.0

%

2019

 

8.25

%

2020

 

7.5

%

2021

 

7.0

%

2022

 

6.5

%

2023-end of Term

 

6.0

%

 

(4)                                 “Agreement” shall have the meaning set forth
in the preamble.

 

(5)                                 “Ancillary VO Field” shall mean the
operation of businesses in the travel and leisure field conducted by RemainCo as
of the Effective Date in support of a VO Business (including providing travel
agency and concierge services, creating and distributing publications, marketing
excess VO Units to the general public for transient stays and developing,
selling, marketing, managing, operating and financing condo hotels), excluding
any VO Business.

 

Schedule A-1

--------------------------------------------------------------------------------


 

(6)                                 “Ancillary VR Field” shall mean the
operation of businesses in the travel and leisure field conducted by RemainCo as
of the Effective Date in support of a VR Business (including providing travel
agency and concierge services, providing procurement services and developing,
selling, marketing, managing, operating and financing condo hotels), excluding
any VR Business.

 

(7)                                 “Branding Committee” shall have the meaning
set forth in Section 7.1.

 

(8)                                 “Caribbean” shall mean the following
jurisdictions: Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Bermuda,
British Virgin Islands, Caribbean Netherlands, Cayman Islands, Cuba, Curaçao,
Dominica, Dominican Republic, Grenada, Guadeloupe, Haiti, Jamaica, Martinique,
Montserrat, Puerto Rico, Saint Barthélemy, Saint Kitts and Nevis, Saint Lucia,
Saint Maarten, Saint Martin, Saint Vincent and the Grenadines, Trinidad and
Tobago, Turks and Caicos Islands and United States Virgin Islands.

 

(9)                                 “Compete”, including the correlative term
“Competing,” shall mean: (a) to conduct or participate or engage in, or bid for
or otherwise pursue a business (including by licensing Trademarks to a Person
conducting or participating or engaging in such business), whether as a
principal, sole proprietor, partner, stockholder or agent of, consultant to,
licensor or franchisor to, or manager for, any Person or in any other capacity
or (b) have any debt or equity ownership interest in or actively assist any
Person or business that conducts or participates or engages in, or bids for or
otherwise pursues a business (including by licensing Trademarks to a Person
conducting or participating or engaging in such business), whether as a
principal, sole proprietor, partner, stockholder or agent of, consultant to,
licensor or franchisor to, or manager for, any Person or in any other capacity;
provided, however, that holding solely as a passive investor no more than five
percent (5%) of the issued and outstanding shares of, or any other interest in,
any Person that is listed on any recognized stock exchange, the business of
which Person would otherwise be Competing pursuant to clause (a) of this
definition, shall not be deemed to be Competing.

 

(10)                          “Composite Mark” shall have the meaning set forth
in Section 10.5.

 

(11)                          “Control”, including the correlative terms
“Controlling” and “Controlled by”, shall mean the possession, directly or
indirectly (through one or more intermediaries), of the power to direct or cause
the direction of the management and policies of a Person (whether through
ownership of Equity Interests, by contract or otherwise).

 

(12)                          “Corporate Name” shall mean corporate names,
company names, business names, fictitious business names, company logos,
tradenames and d/b/as.

 

(13)                          “CPI Adjustment” shall mean an adjustment to
reflect increases in the index known as United States Department of Labor,
Bureau of Labor Statistics, Consumer Price Index, All Urban Consumers, United
States City Average, All Items, (1982-84~100) (“CPI”) or the successor index
that most closely approximates the CPI.  If the CPI shall be discontinued with
no successor or comparable successor index, SpinCo and RemainCo shall mutually
agree upon a substitute index or formula.

 

(14)                          “Derivation” shall mean, with respect to any
Trademark, any derivation or variation, including any abbreviation, thereof.

 

A-2

--------------------------------------------------------------------------------


 

(15)                          “Disclosing Party” shall mean a Party or any of
its Affiliates or any Person acting on any of their behalves that discloses
Confidential Information to a Receiving Party under this Agreement.

 

(16)                          “Dispute” shall have the meaning set forth in
Section 19.1.

 

(17)                          “Equity Interests” of shall mean (a) capital
stock, membership interests, partnership interests, or other equity interests,
(b) any security or other interest convertible into or exchangeable or
exercisable for any capital stock, membership interests, partnership interests,
or other equity interests (whether at the time of issuance or upon the passage
of time or the occurrence of some future event), or containing any profits
participation features, (c) any warrant, option or other right (contingent or
otherwise) to subscribe for or purchase any capital stock, membership interests,
partnership interests, or other equity interests, or securities containing any
profit participation features, or to subscribe for or purchase any securities
directly or indirectly convertible into or exchangeable for any capital stock,
membership interests, partnership interests, or other equity interests, or
securities containing any profit participation features, or (d) any share or
unit appreciation rights, phantom share or unit rights, contingent interest or
other similar rights.

 

(18)                          “European Rentals Licensees” shall mean Hoseasons
Holidays Limited, Novasol A/S and Vacation Rental, B.V.

 

(19)                          “European Rentals Licensors” shall mean WHG UK and
WHR LLC.

 

(20)                          “European Rentals Trademark License” shall mean
that certain Trade Mark License Agreement, dated May 15, 2018, between the
European Rentals Licensors and the European Rentals Licensees.

 

(21)                          “Exchange Program” shall mean any method,
arrangement, program or procedure for the voluntary exchange of the right to
use, occupy or benefit from VO Units or VR Properties, including the associated
facilities programs or services.

 

(22)                          “Exclusive European Rentals Territory” shall mean
the following jurisdictions: Albania, Austria, Belgium, Bulgaria, Croatia,
Republic of Cyprus, Czech Republic, Denmark, Egypt, Finland, France, Germany,
Greece, Hungary, Iceland, Ireland, Italy, Liechtenstein, Luxembourg, Malta &
Gozo, Montenegro, Morocco, Netherlands, Norway, Poland, Portugal, Romania,
Slovakia, Slovenia, Spain, Sweden, Switzerland, Turkey and the United Kingdom.

 

(23)                          “Exclusive VO Marks” shall mean any Trademarks
used exclusively by the Existing VO Business, including those set forth on
Schedule E.

 

(24)                          “Exclusive VR Marks” shall mean any Trademarks
used exclusively by the Existing VR Business, including those set forth on
Schedule F.

 

(25)                          “Exclusive VR Territory” shall mean the U.S.
(excluding all unincorporated territories thereof), Canada, Mexico, and the
Caribbean.

 

(26)                          “Existing Third Party Affiliations” shall mean any
uses by RemainCo, as of the Effective Date, of one or more of the Licensed Marks
in connection with the Trademark of a

 

A-3

--------------------------------------------------------------------------------


 

Third Party (including any SpinCo Competitor), including in connection with the
Trademarks of those Third Parties set forth on Schedule H.

 

(27)                          “Existing VO Business” shall mean the VO Business,
as conducted by Wyndham Vacation Ownership, Inc. and Wyndham Vacation Resorts
Asia Pacific Pty Ltd and their applicable Subsidiaries immediately prior to the
Effective Date.

 

(28)                          “Existing VR Business” shall mean the VR Business
as conducted by WVRNA and its Subsidiaries immediately prior to the Effective
Date.

 

(29)                          “Fair Market Value” shall mean the fair market
value of any assets, securities or businesses as between a willing buyer and a
willing seller in an arm’s length transaction occurring on the date of
valuation, taking into account all relevant factors determinative of value, as
determined by an independent third party valuation firm mutually agreed upon by
SpinCo and RemainCo.

 

(30)                          “GAAP” shall mean U.S. generally accepted
accounting principles, as in effect from time to time.

 

(31)                          “Gross Affinity VOI Sales” shall mean Gross VOI
Sales derived directly from (i) any SpinCo Distribution Channel, (ii) data
provided by SpinCo to RemainCo pursuant to the Marketing Services Agreement
(including SOW 3 (Customer Data) or any other SOW for the provision of such
data) or (iii) the services provided by SpinCo to RemainCo under SOW 1 (Call
Transfer), SOW 2 (Hotel Marketing) or SOW 4 (Marketing Services) of the
Marketing Services Agreement, to be calculated on a basis consistent with
internal past practice of RemainCo as of December 31, 2017.

 

(32)                          “Gross Non-Affinity VOI Sales” shall mean Gross
VOI Sales that do not constitute Gross Affinity VOI Sales.

 

(33)                          “Gross VOI Sales” shall mean “Gross VOI Sales” of
RemainCo, which shall accrue as reported in the non-GAAP reconciliation of Gross
VOI Sales included in the tables to RemainCo’s quarterly earnings release, on a
basis consistent with past practice of RemainCo as of December 31, 2017.  For
clarity, Gross VOI Sales shall not include VO Trial Products.

 

(34)                          “High-Risk Trademark” shall mean (i) a Licensed
Mark for which an application for registration filed by SpinCo after the
Effective Date in a new jurisdiction is the subject of an outstanding rejection
by the applicable Governmental Entity or an outstanding opposition or similar
challenge by a Third Party or (ii) a new Derivation of a Licensed Mark for which
an application for registration filed by SpinCo after the Effective Date is the
subject of an outstanding rejection by the applicable Governmental Entity or an
outstanding opposition or similar challenge filed by a Third Party.

 

(35)                          “HOA” shall mean any association, trust or other
entity responsible for the operation, maintenance or governance of certain
common property, including a community, condominium, timeshare, vacation
ownership plan, shared use plan, club, exchange, resort or other common
development plan, on behalf of owners, members or purchasers thereof, including
the

 

A-4

--------------------------------------------------------------------------------


 

owners and members of VO Products, or in which such owners, members and
purchasers have use rights, whether divided or undivided, including to
developers and purchasers of VO Products.

 

(36)                          “Hotel-Branded VO Business” shall mean a VO
Business that is operated using a SpinCo Competitor’s Trademark.

 

(37)                          “Initial Noncompetition Period” shall mean the
period commencing on the Effective Date and continuing until the twenty-fifth
(25th) anniversary of the Effective Date.

 

(38)                          “Initial Term” shall have the meaning set forth in
Section 16.1.

 

(39)                          “LIBOR Rate” shall mean the London Interbank Offer
Rate published in The Wall Street Journal on the date the applicable interest
calculation period begins (or if not published on that date, on the next date
published) that most closely matches the period between the date the applicable
interest calculation period begins to the date the applicable interest
calculation period ends (e.g.  if the interest rate period is three months long,
the three-month LIBOR rate shall be chosen, etc.) and if such period is greater
than one year, the one-year LIBOR rate shall be used.

 

(40)                          “Licensed Domain Names” shall have the meaning set
forth in Section 1.1(e).

 

(41)                          “Licensed HOA” shall mean an HOA associated with a
Licensed VO Product.

 

(42)                          “Licensed IP” shall mean the Licensed VO IP and
the Licensed VR IP.

 

(43)                          “Licensed Marks” shall mean the Licensed VO Marks
and the Licensed VR Marks.

 

(44)                          “Licensed VO Business” shall mean any VO Business
operated by RemainCo under or using any Licensed VO Mark.

 

(45)                          “Licensed VO IP” shall mean the Licensed VO Marks
and Licensed VO Other IP.

 

(46)                          “Licensed VO Marks” shall mean the Trademarks
owned or controlled by SpinCo and (i) used or held for use in the Existing VO
Business, including those Trademarks set forth on Schedule B, (ii) planned for
use as of the Effective Date in the Existing VO Business, including those
Trademarks set forth on Schedule B and (iii) agreed by the Parties after the
Effective Date to be included as a Trademark licensed to RemainCo under this
Agreement for use in the RemainCo Core Field or in the Ancillary VO Field.

 

(47)                          “Licensed VO Other IP” shall mean any proprietary
systems, know-how, operating procedures, trade secrets and non-customer data
used or held for use in the Existing VO Business.

 

(48)                          “Licensed VO Product” shall mean any VO Product
marketed or sold by RemainCo under or using any Licensed VO Mark.

 

(49)                          “Licensed VR IP” shall mean the Licensed VR Marks
and the Licensed VR Other IP.

 

A-5

--------------------------------------------------------------------------------


 

(50)                          “Licensed VR Marks” shall mean the Trademarks
owned or controlled by SpinCo and (i) used or held for use in the Existing VR
Business, including those Trademarks set forth on Schedule C (ii) planned for
use as of the Effective Date in the Existing VR Business, including those
Trademarks set forth on Schedule C and (iii) agreed by the Parties after the
Effective Date to be included as a Trademark licensed to RemainCo under this
Agreement for use in the operation of a VR Business or in the Ancillary VR
Field.

 

(51)                          “Licensed VR Other IP” shall mean any proprietary
systems, know-how, operating procedures, trade secrets and non-customer data
used or held for use in the Existing VR Business.

 

(52)                          “Licensed VR Property” shall mean any VR Property
marketed by or on behalf of RemainCo under or using any Licensed VR Mark.

 

(53)                          “Licensed Wyndham Marks” shall mean any Wyndham
Mark that is included in the Licensed Marks.

 

(54)                          “Lodging Business” shall mean (i) the business of
developing, selling, marketing, promoting, constructing, owning, leasing,
acquiring, financing, managing, and/or operating, or authorizing or otherwise
licensing or franchising to other persons, the right to develop, sell, market,
promote, construct, own, lease, acquire, finance, manage and/or operate, hotels,
motels, hostels, resorts, corporate housing, serviced apartments, or other
transient or extended stay lodging facilities, and related amenities, that, in
each case, are not leased or sold to consumers as a VO Product (each, a “Lodging
Unit”), or (ii) developing, selling, marketing and servicing loyalty programs
(excluding VO Products) relating to Lodging Units.

 

(55)                          “Marketing Services Agreement” shall mean that
certain Marketing Services Agreement, dated as of the Effective Date, between
RemainCo and SpinCo, including, for clarity, all Statements of Work attached
thereto (as may be amended by the parties thereto from time to time).

 

(56)                          “Member Service Center” shall mean a facility
which provides owners of VO Products with off-site services with respect to
their use and enjoyment of such products.

 

(57)                          “Minimum Annual Royalty” shall mean sixty-five
million U.S. dollars ($65,000,000), such amount to be adjusted up or down by
January 30 of each calendar year by a percentage that is the sum of CPI and
one-half of U.S. GDP Growth Rate Per Year, as reported by the United States
Bureau of Economic Analysis of the Department of Commerce; provided, that
(i) for the partial calendar year commencing on the Effective Date and ending on
December 31, 2018, the Minimum Annual Royalty shall mean thirty seven million
nine hundred sixteen thousand U.S. dollars ($37,916,000) and (ii) for any
partial calendar year resulting from the termination of this Agreement or
expiration of the Initial Term, the Minimum Annual Royalty shall be pro-rated
based on the number of days prior to the date of such termination or expiration;
and provided, further, that the Minimum Annual Royalty shall at no time exceed
sixty-five million U.S. dollars ($65,000,000).

 

(58)                          “Minimum Annual Royalty Shortfall” shall have the
meaning set forth in Section 11.3.

 

A-6

--------------------------------------------------------------------------------


 

(59)                          “Mixed-Use Project” shall mean a project that
contains both one or more Lodging Business accommodation components and one or
more VO Product accommodation components.

 

(60)                          “Net VR Revenue” shall mean RemainCo’s net
revenues from its VR Business and operations in the Ancillary VR Field,
calculated on a basis consistent with GAAP and past practice of RemainCo as of
December 31, 2017.

 

(61)                          “Noncompetition Term” shall mean the Initial
Noncompetition Period and, if extended pursuant to Section 3.3, the Extension
Noncompetition Period.

 

(62)                          “Nonexclusive European Rentals Territory” shall
mean the locations in Florida and the Caribbean where the European Rentals
Licensees are permitted to use the Licensed VR Marks pursuant to the European
Rentals License Agreement.

 

(63)                          “Prohibited Person” shall mean any Person listed
on, or owned or Controlled by a Person listed on, any sanctions list of any
Governmental Entity with jurisdiction over the Parties (including the Specially
Designated Nationals and Blocked Persons list maintained by OFAC, the
Consolidated List of Financial Sanctions Targets and the Investment Ban List
maintained by Her Majesty’s Treasury, or any similar list maintained by an
authorized sanctions authority), or a Person acting on behalf of such listed,
owned, or Controlled Person.

 

(64)                          “RCI” shall mean RCI, LLC, a Delaware limited
liability company.

 

(65)                          “RCI Business” shall mean the Exchange Programs
operated by RCI and its Subsidiaries under the “RCI” Trademark, “The Registry
Collection” Trademark, or such other Trademarks as may be adopted by RCI from
time to time.

 

(66)                          “Receiving Party” shall mean a Party or any of its
Affiliates or any Person acting on any of their behalves that receives
Confidential Information from a Disclosing Party under this Agreement.

 

(67)                          “Related Parties” shall mean, with respect to a
Party, its officers, directors, employees and any of its Affiliates, and their
officers, directors or employees, shareholders, agents and other
representatives, or any of the successors or assigns of any of the foregoing
Persons.

 

(68)                          “RemainCo” shall have the meaning set forth in the
preamble.

 

(69)                          “RemainCo Core Field” shall mean the operation of
a VO Business.

 

(70)                          “RemainCo Field” shall mean (i) the RemainCo Core
Field, (ii) the Ancillary VO Field, (iii) the operation of a VR Business, and
(iv) the Ancillary VR Field.

 

(71)                          “RemainCo Partner” shall mean the Lodging Business
of (i) Margaritaville Enterprises, LLC and its applicable Subsidiaries (or their
successors in interest) operated under or using the “Jimmy Buffet’s
Margaritaville” Trademark (or any Derivation thereof), (ii) Outrigger
Enterprises Group and its applicable Subsidiaries (or their successors in
interest) operated under the “Outrigger” Trademark (or any Derivation thereof),
(iii) Caesars Entertainment Corporation and its applicable Subsidiaries (or
their successors in interest) operated under the “Caesars”

 

A-7

--------------------------------------------------------------------------------


 

Trademark (or any Derivation thereof), and (iv) any other Third Party that shall
be approved through the Branding Committee to be a “RemainCo Partner” hereunder.

 

(72)                          “RemainCo’s Adjusted Projected Gross VOI Sales”
shall mean two billion three hundred million U.S. dollars ($2,300,000,000)
(which represents RemainCo’s 2018 projected Gross VOI Sales, calculated as of
the Effective Date), as adjusted by the CPI Adjustment to reflect the value of
such amount in calendar year 2042 dollars.

 

(73)                          “Reservation Data” shall have the meaning set
forth in the Marketing Services Agreement.

 

(74)                          “Rewards Agreement” shall mean that certain
Wyndham Rewards Participation Agreement, dated as of the Effective Date, between
RemainCo and Wyndham Rewards, Inc. (as may be amended by the parties thereto
from time to time).

 

(75)                          “Rewards Data” shall have the meaning set forth in
the Marketing Services Agreement.

 

(76)                          “Royalty” or “Royalties” shall mean the amounts
payable pursuant to Section 11.1; provided that, in the event the royalty
payable by RemainCo hereunder is adjusted in accordance with Section 11.2,
“Royalty” or “Royalties” shall mean the amount payable pursuant to Section 11.2,
plus one percent (1%) of Net VR Revenue.

 

(77)                          “Royalty Report” shall have the meaning set forth
in Section 11.5.

 

(78)                          “Sales Facilities” shall mean galleries, desks and
other physical facilities from which VO Products are offered or sold to the
public.

 

(79)                          “SEAPR Management Agreement” shall mean that
certain binding term sheet for that certain SEAPR Management Agreement, entered
into as of the Effective Date, between SpinCo, WHR, LLC and WHAP, on the one
hand, and RemainCo and Wyndham Vacation Resorts Asia Pacific Pty Limited, on the
other hand, until such time as the parties thereto execute the definitive SEAPR
Management Agreement referred to therein, at which time the “SEAPR Management
Agreement” shall mean such executed agreement (as may be amended by the parties
thereto from time to time).

 

(80)                          “Social Media Assets” shall mean all accounts,
profiles, registrations, usernames, keywords, tags, and other social media
identifiers used in connection with any social media websites, channels, pages,
groups, blogs and lists.

 

(81)                          “Soft Brand” shall mean, with respect to any
property or group of properties, any Trademark that is used primarily as a
Trademark that is secondary to the name under which such property or properties
is operated.

 

(82)                          “SpinCo Brand” shall mean any Trademark owned or
controlled by SpinCo, including any Wyndham Mark.

 

A-8

--------------------------------------------------------------------------------


 

(83)                          “SpinCo Competitor” shall mean any Person who
operates a Lodging Business, but excluding any RemainCo Partner.

 

(84)                          “SpinCo Core Field” shall mean the operation of a
Lodging Business.

 

(85)                          “SpinCo Distribution Channel” shall mean any
distribution channel operated by (or on behalf of) SpinCo, including the Wyndham
Rewards Program and channels to which RemainCo has access pursuant to the
Distribution Agreement between Wyndham Hotel Group, LLC and Extra Holidays, LLC,
dated as of the Effective Date.

 

(86)                          “Tail Period” shall have the meaning set forth in
Section 16.2.

 

(87)                          “Term” shall have the meaning set forth in
Section 16.2.

 

(88)                          “Third Party” shall mean a Person that is neither
a Party nor an Affiliate of a Party.

 

(89)                          “Trademark Usage Guidelines” shall mean the
written guidelines for proper usage of the Licensed VO Marks and the Licensed VR
Marks, in each case, in effect as of the Effective Date, as they may be modified
in accordance with the terms of this Agreement.

 

(90)                          “Trademarks” shall mean all U.S. and non-U.S.
trademarks, service marks, Corporate Names, logos, slogans, and other similar
designations of source or origin, whether or not registered, together with the
goodwill symbolized by any of the foregoing.

 

(91)                          “Transfer”, including the correlative term
“Transferred”, shall mean to sell, convey, assign, exchange, pledge, encumber,
grant a security interest in or lien against, or otherwise transfer or dispose
of, directly or indirectly, voluntarily or involuntarily, absolutely or
conditionally, in whole or in part, by operation of Law or otherwise; provided,
that the grant of a license or similar use right shall not constitute a
“Transfer” hereunder.

 

(92)                          “TRC License Agreement” shall mean the agreement
attached hereto as Exhibit A.

 

(93)                          “TRC Marks” shall have the meaning set forth in
the TRC License Agreement.

 

(94)                          “U.S.” shall mean the United States.

 

(95)                          “VO Business” shall mean the business of any or
all of the following: (i) developing, selling, marketing, managing, operating
and financing VO Products; (ii) managing rental programs associated with VO
Products; (iii) establishing and operating Sales Facilities; (iv) managing
member services related to VO Products, including Member Service Centers;
(v) managing or operating amenities associated with VO Projects (e.g., country
clubs, spas, golf courses, food and beverage outlets, gift and sundry
shops, etc.) located at or in the general vicinity of VO Projects, all of which
are associated with VO Products; or (vi) developing, marketing and operating
Exchange Programs.

 

(96)                          “VO Product” shall mean timeshare, fractional,
interval, vacation club, destination club, vacation membership, private
membership club, private residence club and other forms of products, programs
and services, in each case wherein consumers acquire or lease an ownership

 

A-9

--------------------------------------------------------------------------------


 

interest, use right or other entitlement to use one or more physical units for
overnight accommodations and associated facilities in a system of units and
facilities on a recurring, periodic basis (including renewable annual use
rights), or any VO Trial Product.   For clarity, VO Products shall include VO
Units and VO Projects.

 

(97)                          “VO Project” shall mean a project that includes,
will include, or is intended to include VO Units.

 

(98)                          “VO Trial Product” shall mean a VO Product offered
on a trial (i.e., less than three (3) years, which term is not renewable) basis.

 

(99)                          “VO Unit” shall mean a physical unit used for
overnight accommodation as part of a VO Product.   For clarity, a VO Unit shall
not include a Lodging Unit.

 

(100)                   “VR Business” shall mean the business of the marketing,
sale, rental and/or management of VR Properties for transient stays.

 

(101)                   “VR Property” shall mean any whole ownership property
that the owner of such property offers, directly or indirectly, for rent or
lease to consumers, excluding, for clarity, any condo hotels managed or operated
in the Ancillary VR Field.

 

(102)                   “WVRNA” shall mean Wyndham Vacation Rentals North
America, LLC.

 

(103)                   “WVRNA Business” shall mean the business of WVRNA and
its Subsidiaries, or any successor in interest thereto.

 

(104)                   “Wyndham Marks” shall mean any Trademark that contains
the word “Wyndham” or any Derivation thereof (whether or not a Licensed Wyndham
Mark).

 

(105)                   “Wyndham Rewards Program” shall have the meaning set
forth in the Rewards Agreement.

 

References; Interpretation.

 

References in this Agreement to any gender include references to all genders,
and references to the singular include references to the plural and vice
versa.   Unless the context otherwise requires, the words “include”, “includes”
and “including” when used in this Agreement shall be deemed to be followed by
the phrase “without limitation”.   Unless the context otherwise requires,
references in this Agreement to Articles, Sections, Annexes, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Annexes,
Exhibits and Schedules to, this Agreement.   Unless the context otherwise
requires, the words “hereof”, “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Article, Section or provision of this Agreement.

 

A-10

--------------------------------------------------------------------------------